PREPARED BY AND UPON

RECORDATION RETURN TO:
Samuel B. Stempel, Esq.
DLA Piper US LLP
203 North LaSalle Street, Suite 1900
Chicago, Illinois 60601

HINES REIT ONE WILSHIRE LP, as grantor/mortgagor
(Borrower)

to

FIRST AMERICAN TITLE INSURANCE COMPANY, as trustee
(Trustee)

for the benefit of

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA, as mortgagee/beneficiary
(Lender)



--------------------------------------------------------------------------------



DEED OF TRUST AND
SECURITY AGREEMENT



--------------------------------------------------------------------------------



         
 
  Dated:As of October ___, 2007
Property Address:
  624 South Grand Avenue
 
  Los Angeles, Los Angeles County, California
 
  Loan Number: 706107618

1

TABLE OF CONTENTS

     
ARTICLE
  PAGE
 
   

                 
ARTICLE I -OBLIGATIONS
          3
Section 1.01
  Obligations
  3
Section 1.02
  Documents
  3 ARTICLE II -REPRESENTATIONS AND WARRANTIES
  3
Section 2.01
  Title, Legal Status and Authority
  4
Section 2.02
  Validity of Documents
  4
Section 2.03
  Litigation
  4
Section 2.04
  Status of Property
  4
Section 2.05
  Tax Status of Borrower
  5
Section 2.06
  Bankruptcy and Equivalent Value
  5
Section 2.07
  Disclosure
  5
Section 2.08
  Illegal Activity
  5
Section 2.09
  OFAC Lists
  6
Section 2.10
  Single Asset Requirements
  6 ARTICLE III -COVENANTS AND AGREEMENTS
  6
Section 3.01
  Payment of Obligations
  6
Section 3.02
  Continuation of Existence
  6
Section 3.03
  Taxes and Other Charges
  7
Section 3.04
  Defense of Title, Litigation and Rights under Documents
  8 Section 3.05   Compliance With Laws and Operation and Maintenance of
Property8
Section 3.06
  Insurance
  9
Section 3.07
  Damage and Destruction of Property
  13
Section 3.08
  Condemnation
  15
Section 3.09
  Liens and Liabilities
  16
Section 3.10
  Tax and Insurance Deposits
  16
Section 3.11
  ERISA
  17
Section 3.12
  Environmental Representations, Warranties, and Covenants
  18
Section 3.13
  Intentionally Omitted.
  20
Section 3.14
  Inspection
  20
Section 3.15
  Records, Reports, and Audits.
  20
Section 3.16
  Borrower’s Certificates
  21
Section 3.17
  Additional Security
  22
Section 3.18
  Further Acts; Actions Not Performed
  22
Section 3.19
  Management
  22
Section 3.20
  Compliance With Anti-Terrorism Regulations
  23
Section 3.21
  Single Asset Covenant
  24
Section 3.22
  Intentionally Omitted.
  24
Section 3.23
  Full Performance Required; Survival of Warranties
  24 ARTICLE IV -ADDITIONAL ADVANCES; EXPENSES; SUBROGATION
  24
Section 4.01
  Expenses and Advances
  24
Section 4.02
  Subrogation
  24 ARTICLE V -SALE, TRANSFER, OR ENCUMBRANCE OF THE PROPERTY
  25
Section 5.01
  Due-on-Sale or Encumbrance
  25
Section 5.02
  Permitted Transfers of Interests in Borrower
  26
Section 5.03
  One-Time Transfer
  27
Section 5.04
  Rights Personal
  29
ARTICLE VI -DEFAULTS AND REMEDIES
          29
Section 6.01
  Events of Default
  29
Section 6.02
  Remedies
  31
Section 6.03
  Expenses
  32
Section 6.04
  Rights Pertaining to Sales
  32
Section 6.05
  Application of Proceeds
  33
Section 6.06
  Additional Provisions as to Remedies
  33
Section 6.07
  Waiver of Rights and Defenses
  34
ARTICLE VII -SECURITY AGREEMENT
          34
Section 7.01
  Security Agreement
  34 ARTICLE VIII -LIMITATION ON PERSONAL LIABILITY AND INDEMNITIES
  34
Section 8.01
  Limited Recourse Liability
  34
Section 8.02
  General Indemnity
  34
Section 8.03
  Transaction Taxes Indemnity
  35
Section 8.04
  ERISA Indemnity
  35
Section 8.05
  Environmental Indemnity
  35
Section 8.06
  Duty to Defend, Costs and Expenses
  35
Section 8.07
  Recourse Obligation and Survival
  35
ARTICLE IX -ADDITIONAL PROVISIONS
          36
Section 9.01
  Usury Savings Clause
  36
Section 9.02
  Notices
  36
Section 9.03
  Sole Discretion of Lender
  37
Section 9.04
  Applicable Law and Submission to Jurisdiction
  37
Section 9.05
  Construction of Provisions
  37
Section 9.06
  Transfer of Loan
  38
Section 9.07
  Miscellaneous
  39
Section 9.08
  Entire Agreement
  40
Section 9.09
  Concerning the Trustee
  40
Section 9.10
  Brokers
  40
Section 9.11
  Commingling of Funds
  40
Section 9.12
  Intentionally Omitted
  40
Section 9.13
  JURISDICTION
  40
Section 9.14
  Resolution of Disputes
  41
ARTICLE X -LOCAL LAW PROVISIONS
          42
Section 10.01
  State Specific Provisions
  42

2

EXHIBITS

Exhibit A – Legal Description of Land

Exhibit B – Description of Personal Property

Exhibit C – Permitted Encumbrances

Exhibit D – List of Major Tenants

3

DEFINITIONS

The terms set forth below are defined in the following sections of this Deed of
Trust and Security Agreement:

     
Action
Additional Funds
Affecting the Property
Affiliate
All
Annual Budget
Any
Anti-Terrorism Regulations
Approved Annual Budget
Assessments
Assignment
Award
Bank 25 Average
Bank Monitor Rate
Bankruptcy Code
Borrower
Control
Costs
Damage
Debt Service Coverage Ratio
Default Rate
Demand
Deposits
Documents
Environmental Indemnity
Environmental Law
Environmental Liens
Environmental Report
ERISA
Event of Default
Executive Order 13224
Extraordinary Expense
Flood Acts
Foreign Person
General Partner
Grace Period
Hazardous Materials
Hines
Hines Affiliate
Hines Family Members
Hines REIT
Hines REIT Parent
Impositions
Improvements
Include, Including
Indemnified Parties
Indemnify
Instrument
Insurance Certificates
Insurance Premiums
Investors
Key Bank Loan
Land
Laws
Lease
Leases
Lender
Lessee
Lessor
Liens
Loan
Loan to Value Ratio
Losses
Major Tenants
Management Agreement
Microbial Matter
Microbial Matter Claims
Net Proceeds
NOI
Note
Notice
O&M Plan
Obligations
OFAC
OFAC Lists
OFAC Violation
On Demand
Organization State
Owned
PCBs
Permitted Encumbrances
Permitted Investor
Permitted Transfers
Person
Personal Property
Policy(ies)
Prepayment Premium
Property
Property State
Proposed Transferee
Provisions
Qualified Institutional Lender
Qualified Insurer
Qualified Manager
PTE
Rating Agency
Related Entity
Release
Rent Loss Proceeds
Rents
Restoration
Section 736
Securities
Security Agreement
Taking
Tenant
Tenants
Third Party Single Entity
Total Annual Debt Service
Transaction Taxes
Trustee
U.C.C.
Upon Demand
Violation
  Section 9.04
Section 3.07 (c)
Section 3.12 (a)
Section 2.09
Section 9.05 (m)
Section 3.15(a)(i)
Section 9.05 (m)
Section 3.20 (b)
Section 3.15 (a)(i)
Section 3.03 (a)
Recitals, Section 2 (B)
Section 3.08 (b)
Section 3.07 (b)
Section 3.07 (b)
Recitals, Section 2 (A) (ix)
Preamble
Section 2.09
Section 4.01
Section 3.07 (a)
Section 5.03
Section 1.01 (a)
Section 9.12 (n)
Section 3.10
Section 1.02
Section 8.05
Section 3.12 (a)
Section 3.12 (b)
Section 3.12 (a)
Section 3.11 (b)
Section 6.01
Section 2.09
Section 3.15 (a)(i)
Section 2.04 (a)
Section 2.05
Section 2.09
Section 6.01 (b)
Section 3.12 (a)
Section 2.09
Section 2.09
Section 5.02 (b)
Section 2.05
Section 5.02(a)
Section 3.10
Recitals, Section 2 (A) (ii)
Section 9.05 (f)
Section 8.02
Section 8.02
Preamble
Section 3.06 (d)
Section 3.06 (d)
Section 9.06
Section 5.02 (b)
Recitals, Section 2 (A) (i)
Section 3.05 (c)
Section 9.05 (k)
Recitals, Section 2 (A) (ix)
Preamble
Section 9.05 (k)
Section 9.05 (k)
Section 3.09
Recitals, Section 1
Section 5.03
Section 8.02
Section 3.08 (d)
Section 3.19 (a)
Section 3.12 (a)
Section 3.06 (c)
Section 3.07 (d)
Section 5.03
Recitals, Section 1
Section 9.02
Section 3.12 (b)
Section 1.01
Section 2.09
Section 2.09
Section 3.20 (c)
Section 9.05 (n)
Section 2.01
Section 9.05 (l)
Section 3.12 (a)
Recitals, Section 2 (B)
Section 5.02 (b)
Section 5.02 (a)
Section 9.05 (i)
Section 6.02 (j)
Section 3.06 (c)
Section 1.01 (a)
Recitals, Section 2 (A)
Section 2.1
Section 5.03 (a)
Section 9.05 (j)
Section 5.02 (b)
Section 3.06 (d)
Section 5.02(b)
Section 3.11 (a)
Section 9.06
Section 2.09
Section 3.12 (a)
Section 3.07 (c)
Recitals, Section 2 (A) (x)
Section 3.07 (a)
Section 10.01(j)
Section 9.06
Section 7.01
Section 3.08 (a)
Recitals, Section 2 (A) (vi)
Section 9.05 (k)
Section 5.03
Section 5.03
Section 3.03 (c)
Preamble, Section 9.05 (o)
Section 2.02
Section 9.05 (n)
Section 3.11

4

DEED OF TRUST AND SECURITY AGREEMENT

THIS DEED OF TRUST AND SECURITY AGREEMENT (this “Instrument”) is made as of the
day of October, 2007, by HINES REIT ONE WILSHIRE LP, a Delaware limited
partnership, having its principal office and place of business ? Hines Interests
Limited Partnership, 2800 Post Oak Boulevard, Houston, Texas 77056, as
grantor/mortgagor (“Borrower”), to FIRST AMERICAN TITLE INSURANCE COMPANY, a
California corporation, having an address at 135 Main Street, Suite 1200, San
Francisco, California 94105, as trustee (“Trustee”), for the benefit of THE
PRUDENTIAL INSURANCE COMPANY OF AMERICA, a New Jersey corporation, having an
office at 2200 Ross Avenue, Suite 4900-E, Dallas, Texas 75201, as
mortgagee/beneficiary (“Lender”).

RECITALS:

1. Borrower, by the terms of its Promissory Note executed on the same date as
this Instrument (“Note”) and in connection with the loan (“Loan”) from Lender to
Borrower, is indebted to Lender in the principal sum of ONE HUNDRED FIFTY-NINE
MILLION FIVE HUNDRED THOUSAND AND NO/100 DOLLARS ($159,500,000.00). The Note, if
not paid sooner, shall mature on November 1, 2012.

2. Borrower desires to secure the payment of and the performance of all of its
obligations under the Note and certain additional Obligations (as defined in
Section 1.01).

IN CONSIDERATION of the principal sum of the Note, and other good and valuable
consideration, the receipt and sufficiency of which are acknowledged, Borrower
irrevocably:

A. Grants, bargains, sells, assigns, transfers, pledges, mortgages, warrants,
and conveys to Trustee, for the benefit of Lender, and grants Trustee and Lender
a security interest in, the following property, rights, interests and estates
owned by Borrower (collectively, the “Property”):

(i) The real property in Los Angeles County, California and described in
Exhibit A (“Land”);

(ii) All buildings, structures and improvements (including fixtures) owned by
Borrower and now or later located in or on the Land (“Improvements”);

(iii) All right title and interest of Borrower in and to all easements, estates,
and interests including hereditaments, servitudes, appurtenances, tenements,
mineral and oil/gas rights, water rights, air rights, development power or
rights, options, reversion and remainder rights, and any other rights owned by
Borrower and relating to or usable in connection with the Property or access
thereto;

(iv) All right, title, and interest owned by Borrower in and to all land lying
within the rights-of-way, roads, or streets, open or proposed, adjoining the
Land to the center line thereof; and all sidewalks, alleys, and strips and gores
of land adjacent to or used in connection with the Property;

(v) All right, title, and interest of Borrower in, to, and under all plans,
specifications, surveys, studies, reports, permits, licenses, agreements,
contracts, instruments, books of account, insurance policies, and any other
documents relating to the use, construction, occupancy, leasing, activity, or
operation of the Property;

(vi) All of the fixtures and personal property described in Exhibit B owned by
Borrower and replacements thereof; but excluding all personal property owned by
any tenant (a “Tenant”) of the Property;

(vii) All of Borrower’s right, title and interest in the proceeds (including
conversion to cash or liquidation claims) of (A) insurance relating to the
Property and (B) all awards made for the taking by eminent domain (or by any
proceeding or purchase in lieu thereof ) of the Property, including awards
resulting from a change of any streets (whether as to grade, access, or
otherwise) and for severance damages;

(viii) All right, title and interest of Borrower in and to all tax refunds,
including interest thereon, tax rebates, tax credits, and tax abatements, and
the right to receive the same, which may be payable or available with respect to
the Property;

(ix) All leasehold estates, ground leases, leases (to the extent of Borrower’s
interest therein), subleases (to the extent of Borrower’s interest therein),
licenses, or other agreements affecting the use, enjoyment or occupancy of the
Property now or later existing (including any use or occupancy arrangements
created pursuant to Title 7 or 11 of the United States Code, as amended from
time to time, or any similar federal or state laws now or later enacted for the
relief of debtors (the “Bankruptcy Code”) and all extensions and amendments
thereto (collectively, the “Leases”) and all of Borrower’s right, title and
interest under the Leases, including all guaranties thereof;

(x) All of Borrower’s right, title and interest in and to all rents, issues,
profits, royalties, receivables, use and occupancy charges (including all right,
title and interest of Borrower in and to all oil, gas or other mineral royalties
and bonuses), income and other benefits now or later derived from any portion or
use of the Property (including any payments received with respect to any Tenant
or the Property pursuant to the Bankruptcy Code) and all cash, security
deposits, advance rentals, or similar payments relating thereto (collectively,
the “Rents”) and all proceeds from the cancellation, termination, surrender,
sale or other disposition of the Leases, and the right to receive and apply the
Rents to the payment of the Obligations;

(xi) All of Borrower’s rights and privileges heretofore or hereafter otherwise
arising in connection with or pertaining to the Property, including, without
limiting the generality of the foregoing, all of Borrower’s right, title and
interest in and to all water and/or sewer capacity, all water, sewer and/or
other utility deposits or prepaid fees, and/or all water and/or sewer and/or
other utility tap rights or other utility rights, any right or privilege of
Borrower under any loan commitment, lease, contract, declaration of covenants,
restrictions and easements or like instrument, developer’s agreement, or other
agreement with any third party pertaining to the ownership, development,
construction, operation, maintenance, marketing, sale or use of the Property;

(i) Any and all Deposits (as hereinafter defined); and

(ii) All right, title and interest of Borrower in and to all oil, gas and other
hydrocarbons and other minerals produced from or allocated to the Property and
all products processed or obtained therefrom, the proceeds thereof, and all
accounts and general intangibles under which such proceeds may arise, together
with any sums of money that may now or at any time hereafter become due and
payable to Borrower by virtue of any and all royalties, overriding royalties,
bonuses delay rentals and any other amount of any kind or character arising
under any and all present and future oil, gas and mineral leases covering the
Property or any part thereof.

B. Absolutely and unconditionally assigns, sets over, and transfers to Lender
all of Borrower’s right, title, interest and estates in and to the Leases and
the Rents, subject to the terms and license granted to the Borrower under that
certain Assignment of Leases and Rents made by Borrower to Lender dated the same
date as this Instrument (the “Assignment”), which document shall govern and
control the provisions of this assignment.

TO HAVE AND TO HOLD the Property unto Lender and Trustee, and their successors
and assigns forever, subject to the matters listed in Exhibit C (“Permitted
Encumbrances”) and the provisions, terms and conditions of this Instrument.

IN TRUST, WITH POWER OF SALE, to secure payment and performance of the
Obligations in the time and manner set forth in the Documents (defined below).

PROVIDED, HOWEVER, if Borrower shall pay and perform the Obligations as provided
for in the Documents, these presents and the estates hereby granted (except for
the obligations of Borrower set forth in Sections 3.11 and 3.12 and Article VIII
hereof) shall cease, terminate and be void.

IN FURTHERANCE of the foregoing, Borrower warrants, represents, covenants and
agrees as follows:

ARTICLE I — OBLIGATIONS

Section 1.01 Obligations. This Instrument is executed, acknowledged, and
delivered by Borrower to secure and enforce the following obligations
(collectively, the “Obligations”):

(a) Payment of all obligations, indebtedness and liabilities under the Documents
including (i) the Prepayment Premium, as and when applicable (as defined in the
Note) (“Prepayment Premium”), (ii) interest at both the rate specified in the
Note and at the Default Rate (as defined in the Note), if applicable and to the
extent permitted by Laws (defined below), and (iii) renewals, extensions, and
amendments of the Documents;

(b) Performance of every obligation, covenant, and agreement under the Documents
including renewals, extensions, and amendments of the Documents as and when
required to be performed thereunder; and

(c) Payment of all sums advanced (including costs and expenses) by Lender
pursuant to the Documents including renewals, extensions, and amendments of the
Documents.

Section 1.02 Documents. The “Documents” shall mean this Instrument, the Note,
the Assignment, and any other written agreement executed by Borrower in
connection with the Loan, including those given to evidence or further secure
the payment and performance of any of the Obligations, and any written renewals,
extensions, and amendments of the foregoing, executed by Borrower. All of the
provisions of the Documents are incorporated into this Instrument as if fully
set forth in this Instrument.

ARTICLE II — REPRESENTATIONS AND WARRANTIES

Borrower hereby represents and warrants to Lender as follows:

Section 2.01 Title, Legal Status and Authority. Borrower (i) is seised of the
Land and Improvements in fee simple and has good and marketable title to the
Property, free and clear of all liens, charges, encumbrances, and security
interests, except the Permitted Encumbrances; (ii) will forever warrant and
defend its title to the Property and the validity, enforceability, and priority
of the lien and security interest created by this Instrument against the claims
of all persons, subject, however, to the Permitted Encumbrances; (iii) is a
limited partnership duly organized or formed, validly existing, and in good
standing and qualified to transact business under the laws of its state of
organization or incorporation (“Organization State”) and the state where the
Property is located (“Property State”); and (iv) has all necessary approvals,
governmental and otherwise, and full power and authority to own its properties
(including the Property) and carry on its business.

Section 2.02 Validity of Documents. The execution, delivery and performance of
the Documents and the borrowing evidenced by the Note (i) are within the
partnership power of Borrower and the corporate, partnership or limited
liability company power of all other parties executing same on its behalf;
(ii) have been authorized by all requisite corporate, partnership or limited
liability company action; (iii) have received all necessary approvals and
consents; (iv) to its knowledge, will not violate, conflict with, breach, or
constitute (with notice or lapse of time, or both) a default under any law,
order or judgment of any court or governmental authority; (v) will not violate,
conflict with, breach, or constitute (with notice or lapse of time, or both) a
default under the governing instrument of Borrower or any indenture, agreement,
or other instrument to which Borrower is a party or by which it or any of its
property is bound or affected; (vi) will not result in the creation or
imposition of any lien, charge, or encumbrance upon any of its properties or
assets except for those liens, charges and encumbrances created by this
Instrument or the other Documents; and (vii) will not require any authorization
or license from, or any filing with, any governmental or other body (except for
the recordation of this Instrument, the Assignment and Uniform Commercial Code
(“U.C.C.”) filings). The Documents constitute legal, valid, and binding
obligations of Borrower subject to applicable bankruptcy and insolvency laws and
similar laws and doctrines affecting the rights of creditors generally and to
general principles of equity.

Section 2.03 Litigation. There is no action, suit, or proceeding, judicial,
administrative, or otherwise (including any condemnation or similar proceeding),
pending or, to the knowledge of Borrower, threatened or contemplated against, or
affecting, Borrower or the Property which would have a material adverse effect
on either the Property or Borrower’s ability to perform its obligations.

Section 2.04 Status of Property.

(a) The Land and Improvements are not located in an area identified by the
Secretary of Housing and Urban Development, or any successor, as an area having
special flood hazards pursuant to the National Flood Insurance Act of 1968, the
Flood Disaster Protection Act of 1973, or the National Flood Insurance Reform
Act of 1994, as each have been or may be amended, or any successor law
(collectively, the “Flood Acts”) or, if located within any such area, Borrower
has and will maintain the insurance prescribed in Section 3.06 below.

(b) To Borrower’s knowledge, Borrower has all necessary (i) certificates,
licenses, and other approvals, governmental and otherwise, for the operation of
the Property and the conduct of its business and (ii) zoning, building code,
land use, environmental and other similar permits or approvals, all of which are
currently in full force and effect and not subject to revocation, suspension,
forfeiture, or modification. The Property and its use and occupancy is in
compliance in all material respects with all Laws and Borrower has received no
notice of any violation or potential violation of the Laws which has not been
remedied or satisfied.

(c) The Property is served by all utilities (including water and sewer) required
for its current use.

(d) All public roads and streets necessary to serve the Property for its use
have been completed, are serviceable, are legally open, and, to Borrower’s
knowledge, have been dedicated to and accepted by the appropriate governmental
entities.

(e) To Borrower’s knowledge, the Property is free from unrepaired damage caused
by fire or other casualty.

(f) To Borrower’s knowledge, all costs and expenses for labor, materials,
supplies, and equipment used in the construction of the Improvements have been
paid in full except as reflected in the Permitted Encumbrances.

(g) All costs and expenses for all furnishings, fixtures, and equipment (other
than Tenants’ property) used in connection with the operation of the Property
that are owned by Borrower have been paid in full, and all such items are free
of all security interests, liens, or encumbrances except the Permitted
Encumbrances and those created by this Instrument.

(h) The Property is assessed for real estate tax purposes as one or more wholly
independent tax lot(s), separate from any adjoining land or improvements and no
other land or improvements is assessed and taxed together with the Property.

(i) The Property is not used principally for agricultural purposes.

Section 2.05 Tax Status of Borrower. Neither Borrower nor its limited partner,
Hines REIT Properties, L.P., a Delaware limited partnership (“Hines REIT”), is a
“foreign person” within the meaning of Sections 1445 and 7701 of the Internal
Revenue Code of 1986, as amended, and the regulations thereunder. Borrower
further represents and warrants that (i) Borrower is a disregarded entity as
defined in Section 1.1445-2(b)(2)(iii) of the Income Tax Regulations issued
under the Code, and (ii) Borrower’s limited partner, Hines REIT, is not a
disregarded entity as defined in Section 1.1445-2(b)(2)(iii) of the Income Tax
Regulations issued under the Code.

Section 2.06 Bankruptcy and Equivalent Value. No bankruptcy, reorganization,
insolvency, liquidation, or other proceeding for the relief of debtors has been
instituted by or against Borrower, any general partner of Borrower (if Borrower
is a partnership), or any manager or managing member of Borrower (if Borrower is
a limited liability company), within the ten (10) year period prior to the date
hereof. Borrower has received reasonably equivalent value for granting this
Instrument.

Section 2.07 Disclosure. Borrower has disclosed to Lender all material facts and
has not failed to disclose any material fact that could cause any representation
or warranty made herein to be materially misleading. To the best of Borrower’s
knowledge, there has been no adverse change in any condition, fact,
circumstance, or event that would make any such information materially
inaccurate, incomplete or otherwise misleading.

Section 2.08 Illegal Activity. To Borrower’s knowledge, no portion of the
Property has been purchased, improved, fixtured, equipped or furnished with
proceeds of any illegal activity. No portion of the Property will be purchased,
improved, fixtured, equipped or furnished with proceeds of any illegal activity
and, to the best of Borrower’s knowledge, there are no illegal activities at or
on the Property.

Section 2.09 OFAC Lists. That (i) neither Borrower, any general partner of
Borrower, nor any other wholly owned Hines Affiliate which owns any legal or
beneficial interest in Borrower, directly or indirectly, is (and to Borrower’s
knowledge, no other person holding any legal or beneficial interest whatsoever
in Borrower, directly or indirectly, is) included in, owned by, Controlled by,
acting for or on behalf of, providing assistance, support, sponsorship, or
services of any kind to, or otherwise associated with any of the persons
referred to or described in any list of persons, entities, and governments
issued by the Office of Foreign Assets Control of the United States Department
of the Treasury (“OFAC”) pursuant to Executive Order 13224 – Blocking Property
and Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or
Support Terrorism, as amended (“Executive Order 13224”), or any similar list
issued by OFAC or any other department or agency of the United States of America
(collectively, the “OFAC Lists”), and (ii) none of the Related Entities are
Controlled by, acting for or on behalf of, providing assistance, support,
sponsorship, or services of any kind to, or otherwise associated with any of the
persons referred to or described in any list of persons, entities, and
governments issued by OFAC pursuant to Executive Order 13224, or any other OFAC
Lists. For purposes hereof, the following terms shall have the following
meanings:

“Affiliate”: As to any person, any other person that, directly or indirectly, is
in Control of, is Controlled by or is under common Control with such person.

“Control”: The power to direct the management and policies of a person, whether
through the ability to exercise voting power, by contract or otherwise,
including the customary powers of a managing member of any limited liability
company or any general partner of any limited partnership or any board of
directors of any corporation or trust conferred by applicable law.

“General Partner”: Hines REIT One Wilshire GP LLC, a Delaware limited liability
company.

“Hines”: Hines Interests Limited Partnership, a Delaware limited partnership.

“Hines Affiliate”: An Affiliate of Hines.

“Related Entity”: Collectively, Borrower, General Partner, Hines REIT and Hines
REIT Parent (as such term is defined in Section 5.02).

Section 2.10 Single Asset Requirements. (i) Borrower’s only asset is the
Property, (ii) during the term of the Loan, Borrower shall not own any assets in
addition to the Property, (iii) the Property shall remain as a single property
or project, (iv) the Property generates substantially all of the gross income of
the Borrower and there is no substantial business being conducted by the
Borrower other than the business of operating the Property and the activities
incidental thereto.

ARTICLE III — COVENANTS AND AGREEMENTS

Borrower covenants and agrees with Lender as follows:

Section 3.01 Payment of Obligations. Borrower shall timely pay and cause to be
performed the Obligations.

Section 3.02 Continuation of Existence. Borrower shall not (a) dissolve,
terminate, or otherwise dispose of, directly, indirectly or by operation of law,
all or substantially all of its assets; (b) except for Permitted Transfers
accomplished in accordance with Section 5.02 and certain transfers of limited
partner interests permitted in Section 5.01, reorganize or change its legal
structure without Lender’s prior written consent; (c) change its name, address,
or the name under which Borrower conducts its business without promptly
notifying Lender; or (d) do anything to cause the representations in
Section 2.01 to become untrue.

Section 3.03 Taxes and Other Charges.

(a) Payment of Assessments. Subject to Section 3.03(b) and Section 3.10 (if
applicable), Borrower shall pay when due all taxes, liens, assessments, utility
charges (public or private and including sewer fees), ground rents, maintenance
charges, dues, fines, impositions, and governmental and other charges of any
character (including penalties and interest) assessed against, or which could
become a lien against, the Property (“Assessments”) prior to the date any fine,
penalty, interest or charge for nonpayment may be imposed. Unless Borrower is
making deposits per Section 3.10, Borrower shall provide Lender with receipts
evidencing such payments (except for income taxes, franchise taxes, maintenance
charges, and utility charges) within thirty (30) days after their due date.

(b) Right to Contest. So long as no Event of Default (defined below) is
continuing, Borrower may, prior to delinquency and at its sole expense, contest
any Assessment, but this shall not change or extend Borrower’s obligation to pay
the Assessment as required above unless (i) Borrower gives Lender prior written
notice of its intent to contest an Assessment; (ii) Borrower demonstrates to
Lender’s reasonable satisfaction that (A) the Property will not be sold to
satisfy the Assessment prior to the final determination of the legal
proceedings, (B) Borrower has taken such actions as are required or permitted to
accomplish a stay of any such sale, and (C) Borrower has furnished a bond or
surety (satisfactory to Lender in form and amount) sufficient to prevent a sale
of the Property; (iii) at Lender’s option, unless Borrower has furnished the
bond or surety pursuant to (ii)(C) above, Borrower has deposited the full amount
necessary to pay any unpaid portion of the Assessments with Lender; and
(iv) such proceeding shall be permitted under any other instrument to which
Borrower or the Property is subject (whether superior or inferior to this
Instrument); provided, however, that the foregoing shall not apply to the
contesting of any income taxes, franchise taxes, maintenance charges, and
utility charges, which Borrower may contest at its option without fulfilling any
of the foregoing requirements.

(c) Documentary Stamps and Other Charges. Borrower shall pay all taxes,
assessments, charges, expenses, costs and fees (including registration and
recording fees and revenue, transfer, stamp, intangible, indebtedness and any
similar taxes) (collectively, the “Transaction Taxes”) required in connection
with the making and/or recording of the Documents. If Borrower fails to pay the
Transaction Taxes after demand, Lender may (but is not obligated to) pay the
same and Borrower shall reimburse Lender on demand for any amount so paid with
interest at the applicable interest rate specified in the Note, which shall be
the Default Rate unless prohibited by Laws.

(d) Changes in Laws Regarding Taxation. If any law (i) deducting or allowing
Borrower to deduct from the value of real property for the purpose of taxation
any lien or encumbrance thereon (and resulting in any additional liability of
Lender), (ii) taxes deeds of trust or debts secured by deeds of trust for
federal, state or local purposes or changes the manner of the collection of any
such existing taxes, and/or (iii) imposes a tax, either directly or indirectly,
on any of the Documents or the Obligations, Borrower shall, if permitted by law,
pay such tax within the statutory period or within thirty (30) days after demand
by Lender, whichever is less; provided, however, that if, in the good faith
opinion of Lender, Borrower is not permitted by law to pay such taxes, Lender
shall have the option to declare the Obligations immediately due and payable
(without any Prepayment Premium) upon sixty (60) days’ notice to Borrower.

(e) No Credits on Account of the Obligations. Borrower will not claim or be
entitled to any credit(s) on account of the Obligations for any part of the
Assessments, and no deduction shall be made or claimed from the taxable value of
the Property for real estate tax purposes by reason of the Documents or the
Obligations. If such claim, credit or deduction is required by law, Lender shall
have the option to declare the Obligations immediately due and payable (without
any Prepayment Premium) upon sixty (60) days’ notice to Borrower.

Section 3.04 Defense of Title, Litigation and Rights under Documents. Subject in
all cases to the Permitted Encumbrances, Borrower shall forever warrant, defend
and preserve Borrower’s title to the Property, the validity, enforceability and
priority of this Instrument and the lien or security interest created thereby,
and any rights of Lender and/or Trustee under the Documents against the claims
of all persons, and shall promptly notify Lender and Trustee of any such claims.
Lender and/or Trustee (whether or not named as a party to such proceedings) is
authorized and empowered (but shall not be obligated) to take such additional
steps as it may deem necessary or proper for the defense of any such proceeding
or the protection of the lien, security interest, validity, enforceability, or
priority of this Instrument, title to the Property, or any rights of Lender
and/or Trustee under the Documents, including the employment of counsel, the
prosecution and/or defense of litigation, the compromise, release, or discharge
of such adverse claims, the purchase of any tax title, the removal of any such
liens and security interests, and any other actions Lender and/or Trustee deems
necessary to protect its or their interests. Borrower authorizes Lender and/or
Trustee to take any actions (i) required to be taken by Borrower that are not
taken by Borrower within the time periods specified herein (or if no time period
is specified, within a reasonable time period after Lender’s notice to Borrower
that such action has not been taken; provided that no such notice shall be
required in the event of an emergency or if Lender determines that its security
is at risk), or (ii) permitted to be taken by Lender and/or Trustee, in the
Documents in the name and on behalf of Borrower. Borrower shall reimburse Lender
and Trustee on demand for all reasonable expenses (including attorneys’ fees)
incurred by Lender in connection with the foregoing and Lender’s or Trustee’s
exercise of its or their rights under the Documents. All such reasonable
expenses of Lender and/or Trustee, until reimbursed by Borrower, shall be part
of the Obligations, bear interest from the date of demand at the applicable
interest rate specified in the Note, which shall be the Default Rate unless
prohibited by Laws, and shall be secured by this Instrument.

Section 3.05 Compliance With Laws and Operation and Maintenance of Property.

(a) Repair and Maintenance. Borrower will operate and maintain or cause the
applicable Tenants to operate and maintain the Property in good order, repair,
and operating condition. Borrower will promptly make, or cause its Tenants to
make, all necessary repairs, replacements, additions, and improvements necessary
to maintain the Property in good order, repair and operating condition. Borrower
will not knowingly cause or allow any of the Property to be misused, materially
or physically wasted, or to deteriorate (other than normal wear and tear) and
Borrower will not abandon the Property. No new building or structure shall be
constructed on the Land without Lender’s prior written consent.

(b) Replacement of Property. Borrower will keep, or use commercially reasonable
efforts to cause Tenants to keep, the Property fully equipped and will replace,
or, if the responsibility of a Tenant under its Lease, use commercially
reasonable efforts to cause its Tenants to replace, all worn out or obsolete
personal property with new, comparable fixtures or personal property. Borrower
will not, without Lender’s prior written consent, remove any personal property
covered by this Instrument that is material to the ownership, operation or value
of the Property unless the same is replaced by Borrower with a new, comparable
article (i) owned by Borrower free and clear of any lien or security interest
(other than the Permitted Encumbrances and those created by this Instrument) or
(ii) leased by Borrower (A) with Lender’s prior written consent or (B) if the
replaced personal property was leased at the time of execution of this
Instrument.

(c) Compliance with Laws. Borrower shall comply with and shall cause the
Property to be maintained, used, and operated in compliance with all of the
following (collectively, the “Laws”) (i) present and future laws, Environmental
Laws (defined below), ordinances, regulations, rules, orders and requirements
(including zoning and building codes) of any governmental or quasi-governmental
authority or agency applicable to Borrower or the Property; (ii) orders, rules,
and regulations of any regulatory, licensing, accrediting, insurance
underwriting or rating organization, or other body exercising similar functions;
(iii) duties or obligations of any kind imposed under any Permitted Encumbrance
or by law, covenant, condition, agreement, or easement, public or private; and
(iv) policies of insurance at any time in force with respect to the Property. If
Borrower receives notice that proceedings have been initiated or Borrower
receives notice that Borrower or the Property is not in compliance with any of
the foregoing, Borrower will promptly send Lender notice and a copy of the
proceeding or violation notice. Without limiting Lender’s rights and remedies
under Article VI or otherwise, if Borrower or the Property is not in compliance
with all Laws, Lender may impose additional requirements upon Borrower including
monetary reserves or financial equivalents; provided that Borrower shall be
afforded a reasonable opportunity (not to exceed thirty (30) days) to bring the
Property into compliance, if possible, prior to the imposition of such reserves
or financial equivalents.

(d) Zoning and Title Matters. Borrower shall not, without Lender’s prior written
consent, (i) initiate or support any zoning reclassification of the Property or
variance under existing zoning ordinances; (ii) modify or supplement any of the
Permitted Encumbrances; (iii) impose any restrictive covenants or encumbrances
upon the Property; (iv) execute or file any subdivision plat affecting the
Property; (v) consent to the annexation of the Property to any municipality;
(vi) permit the Property to be used by the public or any person in a way that
might (upon reasonable consideration) make a claim of adverse possession or any
implied dedication or easement possible; (vii) cause or permit the Property to
become a non-conforming use under zoning ordinances or any present or future
non-conforming use of the Property to be discontinued; or (viii) fail to comply
with the terms of the Permitted Encumbrances.

(e) Alterations. Lender’s prior approval (which will not be unreasonably
withheld) shall be required in connection with any alterations to any
Improvements (except (i) tenant improvements under any Lease approved or deemed
approved by Lender and (ii) any improvements permitted under any Lease without
the Landlord’s approval) that may have a material adverse effect on Borrower’s
financial condition, the value of the Property and/or the ongoing revenues and
expenses of the Property.

Section 3.06 Insurance.

(a) Borrower shall obtain and maintain, or cause to be maintained, at all times
insurance for Borrower and the Property providing at least the following
coverages:

(i) comprehensive “all risk” insurance on the Improvements and the Personal
Property, in each case (A) in an amount equal to one hundred percent (100%) of
the “Full Replacement Cost,” which for purposes of this Agreement shall mean
actual replacement value (exclusive of costs of excavations, foundations,
underground utilities and footings) with a waiver of depreciation;
(B) containing either no co-insurance provisions or an agreed amount endorsement
with respect to the Improvements and Personal Property waiving all coinsurance
provisions; (C) providing for no deductible in excess of $100,000 for all such
insurance coverage; and (D) if any of the Improvements or the use of the
Property shall at any time constitute legal non-conforming structures or uses,
providing coverage for contingent liability from Operation of Building Laws,
Demolition Costs and Increased Cost of Construction Endorsements and containing
an “Ordinance or Law Coverage” or “Enforcement” endorsement. In addition,
Borrower shall obtain: (y) if any portion of the Improvements is currently or at
any time in the future located in a “special flood hazard area” designated by
the Federal Emergency Management Agency, flood hazard insurance in an amount
equal to the maximum amount of such insurance available under the National Flood
Insurance Act of 1968, the Flood Disaster Protection Act of 1973 or the National
Flood Insurance Reform Act of 1994, as each may be amended; and (z) earthquake
insurance in amounts and in form and substance reasonably satisfactory to Lender
in the event the Property is located in an area with a high degree of seismic
risk, provided that (1) the insurance pursuant to clauses (y) and (z) hereof
shall be on terms consistent with the comprehensive all risk insurance policy
required under this subsection (i) and (2) in any event, Borrower shall only be
required to maintain coverage for earthquake insurance to the extent and at the
level obtainable at an annual premium not to exceed $48,000;

(ii) Commercial General Liability insurance against claims for personal injury,
bodily injury, death or property damage occurring upon, in or about any of the
Property, with such insurance (A) to be on the so-called “occurrence” form with
a general aggregate limit of not less than $2,000,000 and a per occurrence limit
of not less than $1,000,000; (B) to continue at not less than the aforesaid
limit until required to be changed by Lender in writing by reason of changed
economic conditions making such protection inadequate; and (C) to cover at least
the following hazards: (1) premises and operations; (2) products and completed
operations; (3) independent contractors; (4) blanket contractual liability; and
(5) contractual liability covering the indemnities contained in Sections 8.3,
8.4 and 8.5 to the extent the same is available;

(iii) loss of rents insurance or business income insurance, as applicable,
(A) with loss payable to Lender; (B) covering all risks required to be covered
by the insurance provided for in subsection (i) above; (C) which provides that
after the physical loss to the Improvements and Personal Property occurs, the
loss of rents or income, as applicable, will be insured until completion of
Restoration or the expiration of not less than twelve (12) months, whichever
first occurs, and notwithstanding that the policy may expire prior to the end of
such period; and (D) which contains an extended period of indemnity endorsement
which provides that after the physical loss to the Improvements and Personal
Property has been repaired, the continued loss of income will be insured until
such income either returns to the same level it was at prior to the loss, or the
expiration of six (6) months from the date that any Individual Property is
repaired or replaced and operations are resumed, whichever first occurs, and
notwithstanding that the policy may expire prior to the end of such period. The
amount of such loss of rents or business income insurance, as applicable, shall
be determined prior to the date hereof and at least once each year thereafter
based on Borrower’s reasonable estimate of the gross income from each Individual
Property for the succeeding period of coverage required above. All proceeds
payable to Lender pursuant to this subsection shall be held by Lender in an
interest bearing account (with interest accruing at the Bank Monitor Rate) and
provided no Event of Default exists hereunder, shall be disbursed (a) only to
the extent necessary to fully make the disbursements required to pay when due
(i) any Deposits (defined below), to the extent applicable, (ii) the next
regularly scheduled payment of principal and interest under the Note, (iii) all
other obligations then due and payable under the Documents, (iii) provided no
Event of Default shall have occurred, operating expenses of the Property for the
next calendar month, normal and customary capital expenditures at the Property
for the next calendar month, and any other expenses incurred by Borrower and
directly related to the Property and (b) only to the extent it reflects a
replacement for (i) lost Rents that would have been due under Leases existing on
the date of the Damage, and/or (ii) lost Rents under Leases that had not yet
been executed and delivered at the time of such Damage which Borrower has proven
to the insurance company would have been due under such Leases (and then only to
the extent such proceeds disbursed by the insurance company reflect a
replacement for such past due Rents). All other such proceeds shall be held by
Lender and disbursed in accordance with Section 3.07 hereof and shall be applied
to the obligations secured by the Documents from time to time due and payable
hereunder and under the Note; provided, however, that nothing herein contained
shall be deemed to relieve Borrower of its obligations to pay the obligations
secured by the Documents on the respective dates of payment provided for in the
Note, this Instrument and the other Documents except to the extent such amounts
are actually paid out of the proceeds of such loss of rents or business income
insurance, as applicable;

(iv) at all times during which structural construction, repairs or alterations
are being made with respect to the Improvements, and only if the Property
coverage form does not otherwise apply, (A) owner’s contingent or protective
liability insurance covering claims not covered by or under the terms or
provisions of the above mentioned commercial general liability insurance policy;
and (B) the insurance provided for in subsection (i) above written in a
so-called Builder’s Risk Completed Value form (1) on a non-reporting basis,
(2) against “all risks” insured against pursuant to subsection (i) above,
(3) including permission to occupy the Property, and (4) with either no
coinsurance provisions or an agreed amount endorsement waiving co-insurance
provisions;

(v) to the extent Borrower has employees, workers’ compensation, subject to the
statutory limits of the Property State, and employer’s liability insurance in
respect of any work or operations on or about the Property, or in connection
with the Property or its operation (if applicable);

(vi) comprehensive boiler and machinery insurance, if applicable, in amounts as
shall be reasonably required by Lender on terms consistent with the commercial
property insurance policy required under subsection (i) above;

(vii) excess liability insurance in an amount not less than $10,000,000 per
occurrence on terms consistent with the commercial general liability insurance
required under subsection (ii) above; and

(viii) upon sixty (60) days’ written notice, such other reasonable insurance and
in such reasonable amounts as Lender from time to time may reasonably request
against such other insurable hazards which at the time are commonly insured
against for property similar to the Property located in or around the region in
which the Property is located.

(b) The Policies required to be maintained pursuant to clauses (i) through
(viii) above shall not contain an exclusion for acts of terrorism or other
similar acts or events. In the event that “acts of terrorism” or other similar
acts or events are hereafter excluded from such Policies, Borrower shall obtain
an endorsement to such Policies, or a separate policy insuring against all
“certified acts of terrorism” as defined in the Terrorism Risk Insurance Act of
2002, to the extent such policy or endorsement is commercially available;
provided, however, that Borrower shall only be required to maintain such
coverage to the extent and at the level obtainable at an annual premium not to
exceed $30,000. The endorsement or policy shall be in form and substance and
provide such coverages as are acceptable to Lender.

(c) The Policies required to be maintained pursuant to clauses (i) through
(viii) above shall not contain an exclusion for claims applicable to the
presence of Microbial Matter (“Microbial Matter Claims”). In the event that
Microbial Matter Claims are hereafter excluded from such Policies, Borrower
shall obtain an endorsement to such Policies, or a separate policy insuring
against Microbial Matter Claims to the extent such policy or endorsement is
commercially available; provided, however, that Borrower shall only be required
to maintain such coverage to the extent and at the level obtainable at a three
(3) year premium not to exceed $20,000. The endorsement or policy shall be in
form and substance and provide such coverages as are acceptable to Lender and
shall not provide for a deductible in excess of $25,000.

(d) All insurance provided for in Section 3.06(a) above shall be obtained under
valid and enforceable policies (collectively, the “Policies” or in the singular,
the “Policy”), conforming to the requirements of this section. The Policies
shall be issued by financially sound and responsible insurance companies
authorized to do business in the Property State and having a claims paying
ability rating of “A-, X” or better by A.M. Best or equivalent (or if a rating
by A.M. Best is no longer available a similar rating from a similar or successor
service) (each, a “Qualified Insurer”). The Policies described in
Section 3.06(a) above shall designate Lender and its successors and assigns as
additional insureds, mortgagees and/or loss payee as appropriate. Not less than
ten (10) days prior to the expiration dates of the Policies theretofore
furnished to Lender, Borrower shall deliver to Lender certificates evidencing
renewal of the Policies (such certificates, the “Insurance Certificates”)
accompanied by evidence satisfactory to Lender of payment of the premiums due
with respect to the Policies (the “Insurance Premiums”), and within sixty
(60) days after the expiration dates of such Policies, Borrower shall deliver to
Lender, copies of renewal Policies. Notwithstanding anything to the contrary
contained herein, Lender shall accept an “all-risk” Policy described in
Section 3.06(a)(i) above and/or a Policy described in Section 3.06(b) above
issued by Factory Mutual Insurance Company (“Factory Mutual”); provided that the
ratings assigned to Factory Mutual by A.M. Best Company, Inc. and Fitch do not
fall below the following ratings: “A-, X” from A. M. Best or equivalent (or if a
rating by A.M. Best is no longer available, a similar rating from a similar or
successor service).

(e) Any blanket insurance Policy shall specifically allocate to the Property the
amount of coverage from time to time required hereunder and shall otherwise
provide the same protection as would a separate Policy insuring only the
Property in compliance with the provisions of Section 3.06(a).

(f) All Policies provided for or contemplated by Section 3.06(a), except for the
Policy referenced in Section 3.06(a)(v), shall name Borrower as the insured and
Lender as the additional insured, as its interests may appear, and in the case
of property damage, boiler and machinery, flood and earthquake insurance, shall
contain a so-called New York standard non-contributing mortgagee clause (or a
clause containing substantially the same terms and conditions) in favor of
Lender providing that the loss thereunder shall be payable to Lender.

(g) All Policies provided for in Section 3.06(a) shall contain clauses or
endorsements to the effect that:

(i) except with respect to the Policies required to be maintained under Sections
3.06(a)(ii), (v) and (vii), no act or negligence of Borrower, or anyone acting
for Borrower, or of any Tenant or other occupant, or failure to comply with the
provisions of any Policy, which might otherwise result in a forfeiture of the
insurance or any part thereof, shall in any way affect the validity or
enforceability of the insurance insofar as Lender is concerned;

(ii) the Policies shall not be materially changed with respect to any of the
coverage required to be maintained hereunder (other than to increase the
coverage provided thereby) or canceled without at least thirty (30) days’ prior
written notice to Lender and any other party named therein as an additional
insured (except that only 10 days prior written notice shall be required for
cancellation due to non-payment of premiums);

(iii) the issuers thereof shall give written notice to Lender if the Policies
have not been renewed thirty (30) days prior to its expiration; and

(iv) Lender shall not be liable for any Insurance Premiums thereon or subject to
any assessments thereunder.

(h) If at any time Lender is not in receipt of written evidence that all
insurance required hereunder is in full force and effect, Lender shall have the
right, upon ten (10) days’ notice to Borrower, to take such action as Lender
deems necessary to protect its interest in each Individual Property, including,
without limitation, obtaining such insurance coverage as Lender in its sole
discretion deems appropriate. All Insurance Premiums incurred by Lender in
connection with such action or in obtaining such insurance and keeping it in
effect shall be paid by Borrower to Lender upon demand and, until paid, shall be
secured by the Instrument and shall bear interest at the Default Rate.

Section 3.07 Damage and Destruction of Property.

(a) Borrower’s Obligations. If any damage to, loss, or destruction of the
Property occurs (any “Damage”), (i) Borrower shall promptly notify Lender and
take all necessary steps to preserve any undamaged part of the Property and
(ii) if the insurance proceeds are made available for Restoration (defined
below) (but regardless of whether any proceeds are sufficient for Restoration),
Borrower shall promptly commence and diligently pursue to completion the
restoration, replacement, and rebuilding of the Property (“Restoration”) as
nearly as possible to its value and condition immediately prior to the Damage or
a Taking (defined below) in accordance with plans and specifications approved by
Lender if plans and specifications are reasonably required for the Restoration,
replacement or rebuilding. Borrower shall comply with other reasonable
requirements established by Lender to preserve the security under this
Instrument.

(b) Lender’s Rights. If any Damage occurs and some or all of it is covered by
insurance, then (i) Lender may, but is not obligated to, make proof of loss if
not made promptly by Borrower and Lender is authorized and empowered by Borrower
to settle, adjust, or compromise any claims for the Damage; (ii) each insurance
company concerned is authorized and directed to make payment directly to Lender
for the Damage; and (iii) Lender may apply the insurance proceeds in any order
it determines (1) to reimburse Lender for all Costs (defined below) related to
collection of the proceeds and (2) subject to Section 3.07(c) at Lender’s
option, to (A) payment (without any Prepayment Premium) of all or part of the
Obligations, whether or not then due and payable, in the order determined by
Lender (provided that if any Obligations remain outstanding after this payment,
the unpaid Obligations shall continue in full force and effect and Borrower
shall not be excused in the payment thereof); (B) the cure of any default under
the Documents; or (C) the Restoration. Notwithstanding the foregoing, Borrower
shall have the right to settle, adjust or compromise and receive payment for any
claim for Damage if the total amount of such claim is less than $2,820,000.00,
provided, that, Borrower promptly uses the full amount of such insurance
proceeds for Restoration of the Damage and provides evidence thereof to Lender
in a manner acceptable to Lender. Any insurance proceeds held by Lender shall
earn interest at the Bank Monitor Rate (defined below) and such interest shall
be added to the proceeds and used in accordance with the terms of this Section.
For purposes hereof, the term “Bank Monitor Rate” shall mean the average
interest rate of money market accounts offered by banks located in 25 cities
and/or metropolitan areas as published in the Bank Rate Monitor (referred to
therein as the “Bank 25 Average”), as determined and reset by Lender on a
monthly basis, or based on some similar interest rate indicator customarily used
by Lender or its servicing agent as a standard upon which to base interest
payment credits on reserves. Except as provided above, if Borrower receives any
insurance proceeds for the Damage, Borrower shall promptly deliver the proceeds
to Lender to be held in accordance with this Section. Notwithstanding anything
in this Instrument or at law or in equity to the contrary, none of the insurance
proceeds paid to Lender shall be deemed trust funds and Lender may dispose of
these proceeds as provided in this Section. Borrower expressly assumes all risk
of loss from any Damage, as between Borrower and Lender, whether or not
insurable or insured against.

(c) Application of Proceeds to Restoration. Lender shall make the Net Proceeds
(defined below) available to Borrower for Restoration if: (i) there shall then
be no Event of Default; (ii) (A) a third party engineer selected by Lender and
approved by Borrower (“Third Party Engineer”) provides a good faith estimate to
Lender and Borrower that Restoration can and will be completed within eighteen
(18) months after the Damage occurs and at least one (1) year prior to the
maturity of the Note and (B) Leases which are terminated or terminable as a
result of the Damage cover an aggregate of less than ten percent (10%) of the
total rentable square footage contained in the Property at the closing of the
Loan or such Tenants agree in writing to continue their Leases without abatement
of rent (or such abatement of rent is fully supplemented by proceeds of business
interruption insurance as reasonably determined by Lender); and (iii) if
required in Lender’s determination for the Restoration, Borrower shall have
entered into a general construction contract acceptable in all respects to
Lender for Restoration, which contract must include provision for retainage of
not less than ten percent (10%) until final completion of the Restoration.
Notwithstanding any provision of this Instrument to the contrary, Lender shall
not be obligated to make any portion of the Net Proceeds available for
Restoration (whether as a result of Damage or a Taking) unless, at the time of
the disbursement request, Lender has determined in its reasonable discretion
that (y) Restoration can be completed at a cost which does not exceed the
aggregate of the remaining Net Proceeds and any funds deposited with Lender by
Borrower (“Additional Funds”) and (z) the aggregate of any loss of rental income
insurance proceeds which the carrier has acknowledged to be payable (“Rent Loss
Proceeds”) and any funds deposited with Lender by Borrower are sufficient to
cover all costs and operating expenses of the Property, including payments due
and reserves required under the Documents during any Restoration.
Notwithstanding the foregoing, Borrower shall not be required to deposit
Additional Funds with Lender in the event that Lender shall be satisfied in its
reasonable discretion that such Additional Funds are and will be available to be
applied towards the Restoration and, in connection with such determination, it
shall not be unreasonable for Lender to require that Borrower (x) grant a valid
and perfected security interest in any account in which such Additional Funds
may be deposited, (y) post a Letter of Credit for all or any portion of the
Additional Funds and/or (z) provide such other security arrangements as are
acceptable to Lender, provided that in any event Borrower shall be required to
advance and apply all of such Additional Funds not deposited with Lender for
Restoration (and provide evidence in support thereof reasonably acceptable to
Lender) prior to any application of Net Proceeds held by Lender to such
Restoration.

(d) Disbursement of Proceeds. If Lender elects or is required to make insurance
proceeds available for Restoration, Lender shall, in accordance with this
Section 3.07(d) and through a disbursement procedure established by Lender,
periodically make available to Borrower in installments the net amount of all
insurance proceeds received by Lender and any interest earned thereon after
deduction of all reasonable costs and expenses incurred by Lender in connection
with the collection and disbursement of such proceeds (“Net Proceeds”), and, if
any, the Additional Funds. The amounts periodically disbursed to Borrower shall
be based upon the amounts currently due under the construction contract for
Restoration (but if there shall be no construction contract for the Restoration,
such amounts shall be based on invoices received from contractors or materialmen
providing labor or materials with respect to the Restoration) and Lender’s
receipt of (i) appropriate lien waivers, (ii) a certification of the percentage
of Restoration completed by an architect or engineer acceptable to Lender, and
(iii) title insurance protection against materialmen’s and mechanic’s liens (or
such other evidence satisfactory to Lender that no such liens shall exist upon
the disbursement of the aforementioned amounts). At Lender’s election, the
disbursement of funds may be handled by a disbursing agent selected by Lender
and approved by Borrower, such approval not to be unreasonably withheld, and
such agent’s reasonable fees and expenses shall be paid by Borrower. Subject to
the foregoing, Borrower shall be entitled to make written requests for
installments of Net Proceeds and any Additional Funds at thirty (30) day
intervals during any Restoration, and Lender or the disbursing agent, as the
case may be, shall make the requested release within ten (10) business days of
receipt of such request by Lender or the disbursing agent, together with the
documentation and information required to be submitted therewith pursuant to
this Section 3.07(d). The Net Proceeds, Rent Loss Proceeds, and any Additional
Funds shall constitute additional security for the Loan, and Borrower shall
execute, deliver, file and/or record, at its expense, such instruments as Lender
requires to grant to Lender a perfected, first-priority security interest in
these funds. If the Net Proceeds are made available for Restoration of the
Property and (x) Borrower refuses or, subject to the notice and cure provisions
of Section 6.01 hereof, fails to complete the Restoration according to the
anticipated schedule for the Restoration (as approved by Lender) or (y) an Event
of Default occurs, or (z) the Net Proceeds or Additional Funds are not applied
to Restoration in accordance with this Section, then any undisbursed portion
may, at Lender’s option, be applied to the Obligations in any order of priority,
and any application to principal shall be deemed a voluntary prepayment subject
to the Prepayment Premium. So long as no default exists under the Documents, any
Net Proceeds that have not been disbursed after completion of the Restoration
(as determined by Lender in good faith) shall be delivered to Borrower.

Section 3.08 Condemnation.

(a) Borrower’s Obligations. Borrower will promptly notify Lender of any
threatened or instituted proceedings for the condemnation or taking by eminent
domain of the Property including any change in any street (whether as to grade,
access, or otherwise)(a “Taking”). Borrower shall, at its expense,
(i) diligently prosecute these proceedings, (ii) deliver to Lender copies of all
papers served in connection therewith, and (iii) consult and cooperate with
Lender in the handling of these proceedings. No settlement of these proceedings
shall be made by Borrower without Lender’s prior written consent. Lender may
participate in these proceedings (but shall not be obligated to do so) and
Borrower will sign and deliver all instruments requested by Lender to permit
this participation.

(b) Lender’s Rights to Proceeds. All condemnation awards, judgments, decrees, or
proceeds of sale in lieu of condemnation (“Award”) are assigned and shall be
paid to Lender. Borrower authorizes Lender to collect and receive and to give
receipts for an Award, to accept any Award in the amount received without
question or appeal, and/or to appeal any judgment, decree, or award. Borrower
will sign and deliver all instruments requested by Lender to permit these
actions.

(c) Application of Award. Lender shall have the right to apply any Award,
subject to Section 3.08(d), in the same manner as provided in Section 3.07 for
insurance proceeds held by Lender, including the waiver of Prepayment Premium.
If Borrower receives any Award, Borrower shall promptly deliver such Award to
Lender. Notwithstanding anything in this Instrument or at law or in equity to
the contrary, none of the Award paid to Lender shall be deemed trust funds, and
Lender may dispose of these proceeds as provided in this Section.

(d) Application of Award to Restoration. Lender shall permit the application of
the Award to Restoration in accordance with the provisions of Section 3.07 if:
(i) no more than (A) twenty percent (20%) of the gross area of the Improvements
or (B) ten percent (10%) of the parking spaces is adversely affected by the
Taking, (ii) the amount of the loss does not exceed twenty percent (20%) of the
original amount of the Note; (iii) the Taking does not adversely affect access
to the Property from any public right-of-way; (iv) there is no Event of Default
at the time of the application of the Award; (v) after Restoration, the Property
and its use will be in compliance with all Laws; (vi) in a Third Party
Engineer’s reasonable judgment, Restoration is practical and can be completed
within twenty-four (24) months after the Taking and at least one (1) year prior
to the maturity of the Note; and (vii) the Tenants and their successors, assigns
and replacements agree in writing to continue their Leases without abatement of
rent after such restoration. Any portion of the Award that is (i) for loss of
value or property, or (ii) in excess of the cost of any Restoration permitted
above, may, in Lender’s sole discretion, be applied against the Obligations
(without any Prepayment Premium) or paid to Borrower.

(e) Effect on the Obligations. Notwithstanding any Taking, Borrower shall
continue to pay and perform the Obligations as provided in the Documents. Any
reduction in the Obligations due to application of the Award shall take effect
only upon Lender’s actual receipt and application of the Award to the
Obligations. If the Property shall have been foreclosed, sold pursuant to any
power of sale granted hereunder, or transferred by deed-in-lieu of foreclosure
prior to Lender’s actual receipt of the Award, Lender may apply the Award
received to the extent of any deficiency upon such sale and Costs incurred by
Lender in connection with such sale.

Section 3.09 Liens and Liabilities. Borrower shall pay, bond, or otherwise
discharge all claims and demands of mechanics, materialmen, laborers, and others
which, if unpaid, might result in a lien or encumbrance on the Property or the
Rents (collectively, “Liens”) and Borrower shall, at its sole expense, preserve
the lien and security interest created by this Instrument and its priority.
Nothing in the Documents shall be deemed or construed as constituting the
consent or request by Lender or Trustee, express or implied, to any contractor,
subcontractor, laborer, mechanic or materialman for the performance of any labor
or the furnishing of any material for any improvement, construction, alteration,
or repair of the Property. Borrower further agrees that neither Lender nor
Trustee stands in any fiduciary relationship to Borrower. Any contributions
made, directly or indirectly, to Borrower by or on behalf of any of its
partners, members, principals or any party related to such parties shall be
treated as equity and shall be subordinate and inferior to the rights of Lender
under the Documents.

Section 3.10 Tax and Insurance Deposits. At Lender’s option, (i) following an
Event of Default or (ii) in the event that Borrower fails to timely deliver to
Lender evidence of payment of Assessments or insurance premiums as required by
Section 3.03(a) and Section 3.06(d), respectively, Borrower shall make monthly
deposits (“Deposits”) with Lender equal to one-twelfth (1/12th) of the annual
Assessments (except for income taxes, franchise taxes, maintenance charges and
utility charges) and Insurance Premiums together with amounts sufficient to pay
these items thirty (30) days before they are due (collectively, the
“Impositions”). Lender shall estimate in good faith the amount of the Deposits
until ascertainable. At that time, Borrower shall promptly deposit any
deficiency. Borrower shall promptly notify Lender of any changes to the amounts,
schedules and instructions for payment of the Impositions. Borrower authorizes
Lender or its agent to obtain the bills for Assessments directly from the
appropriate tax or governmental authority. All Deposits are pledged to Lender
and shall constitute additional security for the Obligations. The Deposits shall
be held by Lender and may be commingled with other funds. So long as no
subsequent default under the Documents shall have occurred (i.e. subsequent to
the Event of Default or any failure described in (ii) above, in either instance
giving rise to Borrower’s obligation to fund the Deposits), Lender shall pay
interest on the Deposits in an amount equal to the Bank Monitor Rate and such
amount shall be credited to the account containing the Deposits. If (i) there is
no Event of Default at the time of payment, (ii) Borrower has delivered bills or
invoices to Lender for the Impositions in sufficient time to pay them when due,
(iii) the Deposits are sufficient to pay the Impositions or Borrower has
deposited the necessary additional amount, then Lender shall pay the Impositions
prior to their due date. Any Deposits or interest accrued thereon remaining
after payment of the Impositions shall, at Lender’s option, be credited against
the Deposits required for the following year or paid to Borrower. If a
subsequent Event of Default occurs (i.e., subsequent to the Event of Default or
any failure described in (ii) above, in either instance giving rise to
Borrower’s obligation to fund the Deposits), the Deposits may, at Lender’s
option, be applied to the Obligations in any order of priority. Any such
application to principal shall be deemed a voluntary prepayment subject to the
Prepayment Premium. Borrower shall not claim any credit against the principal
and interest due under the Note for the Deposits. Upon an assignment or other
transfer of this Instrument, Lender may pay over the Deposits in its possession
to the assignee or transferee and then it shall be completely released from all
liability with respect to the Deposits that have been paid to the transferee.
Borrower shall look solely to the assignee or transferee with respect thereto.
This provision shall apply to every transfer of the Deposits to a new assignee
or transferee. Subject to Article V, a transfer of title to the Land shall
automatically transfer to the new owner the beneficial interest in the Deposits.
Upon full payment and satisfaction of this Instrument or, at Lender’s option, at
any prior time, the balance of the Deposits in Lender’s possession shall be paid
over to the record owner of the Land and no other party shall have any right or
claim to the Deposits. Lender may transfer all its duties under this Section to
such servicer or financial institution as Lender may periodically designate and
Borrower agrees to make the Deposits to such servicer or institution.

Section 3.11 ERISA.

(a) Borrower understands and acknowledges that, as of the date hereof, the
source of funds from which Lender is extending the Loan will include one or more
of the following accounts: (i) an “insurance company general account,” as that
term is defined in Prohibited Transaction Class Exemption (“PTE”) 95-60 (60 Fed.
Reg. 35925 (Jul. 12, 1995)), as to which Lender meets the conditions for relief
in Sections I and IV of PTE 95-60; and (ii) one or more insurance company
separate accounts maintained solely in connection with fixed contractual
obligations of the insurance company, under which the amounts payable or
credited to the plan are not affected in any manner by the investment
performance of the separate account.

(b) Borrower represents and warrants to Lender that (i) Borrower is not an
“employee benefit plan” as defined in Section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), or a “governmental plan”
within the meaning of Section 3(32) of ERISA; (ii) Borrower is not subject to
state statutes regulating investments and fiduciary obligations with respect to
governmental plans, or if subject to such statutes, is not in violation thereof
in the execution of the Documents and the making of the Loan thereunder;
(iii) the assets of the Borrower do not constitute “plan assets” of one or more
plans within the meaning of 29 C.F.R. Section 2510.3-101; and (iv) one or more
of the following circumstances is true: (1) equity interests in Borrower are
publicly offered securities, within the meaning of 29 C.F.R.
Section 2510.3-101(b)(2); (2) less than twenty-five percent (25%) of all equity
interests in Borrower are held by “benefit plan investors” within the meaning of
29 C.F.R. Section 2510.3-101(f)(2); or (3) Borrower qualifies as an “operating
company,” a “venture capital operating company” or a “real estate operating
company” within the meaning of 29 C.F.R. Section 2510.3-101(c), (d) or (e),
respectively.

(c) Borrower shall deliver to Lender such certifications and/or other evidence
periodically requested by Lender, in its reasonable discretion, to verify the
representations and warranties in Section 3.11(b) above. Failure to deliver
these certifications or evidence, breach of these representations and
warranties, or consummation by Borrower of any transaction which would cause
this Instrument or any exercise of Lender’s rights under this Instrument to
(i) constitute a non-exempt prohibited transaction under ERISA or (ii) violate
ERISA or any state statute regulating governmental plans (collectively, a
“Violation”), shall be an Event of Default. Notwithstanding anything in the
Documents to the contrary, no sale, assignment, or transfer of any direct or
indirect right, title, or interest in Borrower or the Property (including
creation of a junior lien, encumbrance or leasehold interest) (each, a “Transfer
Event”) shall be permitted which would, in Lender’s opinion, negate Borrower’s
representations in this Section or cause a Violation. With respect to any
Transfer Event (other than a Permitted Transfer that does not cause any change
in any representation or warranty of Borrower under this Section 3.11), Borrower
shall provide to Lender, at least fifteen (15) days before consummation of such
Transfer Event, (i) a certification from the proposed transferee or lienholder
in form and substance satisfactory to Lender that all representations and
warranties of this Section 3.11 will be true after consummation of such Transfer
Event and (ii) an agreement from the proposed transferee or lienholder to comply
with this Section 3.11.

Section 3.12 Environmental Representations, Warranties, and Covenants.

(a) Environmental Representations and Warranties. Borrower represents and
warrants with respect to the Property, to the best of Borrower’s knowledge
(after due inquiry and investigation based solely upon the environmental site
assessment report of the Property (the “Environmental Report”)), that except as
fully disclosed in the Environmental Report delivered to and approved by Lender:
(i) there are no Hazardous Materials (defined below) or underground storage
tanks affecting the Property (“affecting the Property” shall mean “in, on,
under, stored, used or migrating to or from the Property”) except for
(A) routine office, cleaning, janitorial and other materials and supplies
necessary to operate the Property for its current use and (B) Hazardous
Materials that are (1) in compliance with Environmental Laws (defined below),
(2) have all required permits, and (3) are in only the amounts necessary to
operate the Property; (ii) there are no past, present or threatened Releases
(defined below) of Hazardous Materials in violation of any Environmental Law
affecting the Property; (iii) there is no past or present non-compliance by the
Property with Environmental Laws or with permits issued pursuant thereto;
(iv) Borrower does not know of, and has not received, any written or oral notice
or communication from any person relating to Hazardous Materials affecting the
Property; and (v) Borrower has provided to Lender, in writing, all information
relating to environmental conditions affecting the Property known to Borrower or
contained in Borrower’s files which could reasonably be expected to have a
material adverse affect on the Property. “Environmental Law” means any present
and future federal, state and local laws, statutes, ordinances, rules,
regulations, standards, policies and other government directives or
requirements, as well as common law, that apply to Borrower or the Property and
relate to Hazardous Materials including the Comprehensive Environmental
Response, Compensation and Liability Act and the Resource Conservation and
Recovery Act. “Hazardous Materials” shall mean petroleum and petroleum products
and compounds containing them, including gasoline, diesel fuel and oil;
explosives, flammable materials; radioactive materials; polychlorinated
biphenyls (“PCBs”) and compounds containing them; lead and lead-based paint;
Microbial Matter, infectious substances, asbestos or asbestos-containing
materials in any form that is or could become friable; underground or
above-ground storage tanks, whether empty or containing any substance; any
substance the presence of which on the Property is prohibited by any federal,
state or local authority; any substance that requires special handling; and any
other material or substance now or in the future defined as a “hazardous
substance,” “hazardous material,” “hazardous waste,” “toxic substance,” “toxic
pollutant,” “contaminant,” or “pollutant” within the meaning of any
Environmental Law. “Release” of any Hazardous Materials includes any release,
deposit, discharge, emission, leaking, spilling, seeping, migrating, pumping,
pouring, escaping, dumping, disposing or other movement of Hazardous Materials.
“Microbial Matter” shall mean the presence of fungi or bacterial matter which
reproduces through the release of spores or the splitting of cells, including,
without limitation, mold, mildew and viruses, whether or not such Microbial
Matter is living.

(b) Environmental Covenants. Borrower covenants and agrees that: (i) all use and
operation of the Property shall be in compliance with all Environmental Laws and
required permits; (ii) there shall be no Releases of Hazardous Materials
affecting the Property in violation of Environmental Laws; (iii) there shall be
no Hazardous Materials affecting the Property except (A) routine office,
cleaning and janitorial supplies, (B) in compliance with all Environmental Laws,
(C) in compliance with all required permits, and (D) (1) in only the amounts
necessary to operate the Property or (2) as shall have been fully disclosed to
and approved by Lender in writing; (iv) Borrower shall keep the Property free
and clear of all liens and encumbrances imposed by any Environmental Laws due to
any act or omission by Borrower or any person (the “Environmental Liens”);
(v) Borrower shall, at its sole expense, fully and expeditiously cooperate in
all activities performed under in Section 3.12(c) including providing all
relevant information and making knowledgeable persons available for interviews;
(vi) Borrower shall, at its sole expense, (A) perform any environmental site
assessment or other investigation of environmental conditions at the Property
upon Lender’s request based on Lender’s reasonable belief that the Property is
not in compliance with all Environmental Laws, (B) share with Lender the results
and reports and Lender and the Indemnified Parties (defined below) shall be
entitled to rely on such results and reports, and (C) complete any remediation
of Hazardous Materials affecting the Property or other actions required by any
Environmental Laws; (vii) Borrower shall not allow any Tenant or other user of
the Property to violate any Environmental Law; (viii) Borrower shall promptly
notify Lender in writing after it becomes aware of (A) the presence, Release, or
threatened Release of Hazardous Materials affecting the Property, (B) any
non-compliance of the Property with any Environmental Laws, (C) any actual or
potential Environmental Lien affecting the Property, (D) any required or
proposed remediation of environmental conditions relating to the Property, or
(E) any written communication or notice from any person relating to Hazardous
Materials affecting the Property, or any oral communication relating to or
alleging any violation or potential violation by the Property of Environmental
Law. Any willful or intentional failure of Borrower to perform its obligations
under this Section 3.12 shall constitute bad faith waste of the Property.

(c) Lender’s Rights. At all reasonable times when (A) a default has occurred
under the Documents, (B) Lender reasonably believes that a Release has occurred
or the Property is not in compliance with all Environmental Laws, or (C) the
Loan, the Note or any portion thereof is being considered for sale, Lender and
any person designated by Lender may enter the Property to assess the
environmental condition of the Property and its use including (i) conducting any
environmental assessment or audit the scope of which shall be determined by
Lender (or, in the case of (x) clause (A) hereof only , the scope of which shall
be reasonably determined by Lender under the circumstances provided that the
applicable default does not relate to environmental matters, and (y) clause
(C) hereof only, the scope of which shall be reasonably determined by Lender
under the circumstances) and (ii) taking samples of soil, groundwater or other
water, air, or building materials, and conducting other invasive testing as
determined by Lender in its sole and absolute discretion (or, in the case of
clause (C) hereof only, as determined by Lender to be reasonably necessary),
provided that Lender and any designee of Lender performing such testing shall
use good faith efforts to minimize interference with the operations at the
Property during any such testing. Borrower shall cooperate with and provide
access to Lender and such person.

Section 3.13 Intentionally Omitted.

Section 3.14 Inspection. Borrower shall allow Lender and any person designated
by Lender to enter upon the Property and inspect the Property at all reasonable
times at reasonable intervals and upon reasonable prior notice. In addition, at
all reasonable times when (A) a default then exists under the Documents,
(B) Lender reasonably believes that the Property is not in compliance with all
Laws, or (C) the Loan, the Note or any portion thereof is being considered for
sale, Lender and any Person designated by Lender may enter the Property to
conduct tests. Lender and any designee of Lender entering upon the Property,
inspecting the Property or conducting such testing shall use good faith efforts
to minimize interference with the operations at the Property during any such
visit. Borrower shall assist Lender and such Person in effecting said inspection
or testing.

Section 3.15 Records, Reports, and Audits.

(a) Records and Reports. Borrower shall maintain complete and accurate books and
records with respect to all operations of or transactions involving the
Property. Annually, Borrower shall furnish to Lender financial statements for
the most current fiscal year (including a schedule of all related obligations
and contingent liabilities) for (w) Borrower, (x) any general partner(s) of
Borrower (but no other beneficial owners), (y) Hines REIT (provided that
Borrower shall only be obligated to provide consolidated annual financial
statements for Hines REIT), and (z) any Major Tenants (provided that with
respect to Major Tenants, only to the extent available through commercially
reasonable efforts by Borrower).

(i) Annually, Borrower shall furnish to Lender (A) operating statements for the
Property for the most current fiscal year, including income and expenses (before
and after debt service) and capital expenditures; (B) copies of paid tax
receipts for the Property; (C) a certified rent roll including security deposits
held, the expiration of the terms of the Leases, and identification and
explanation of any Tenants in default; (D) upon Lender’s request, (I) a schedule
showing Borrower’s tax basis in the Property, (II) a schedule showing the
distribution of economic interests in the Property, and (III) copies of any
other loan documents affecting the Property; (E) a certification by Borrower
that Borrower remains in full compliance with (I) the ERISA representations,
covenants and provisions of the Documents, including, without limitation, those
set forth in Section 3.12 hereof, and (II) the representations, covenants and
provisions of the Documents relative to Executive Order 13224 and other
Anti-Terrorism Regulations, including, without limitation, Sections 2.09 and
3.20 hereof; (F) a budget showing projected income and expenses (before and
after debt service) for the next twelve (12) month budget period (the “Annual
Budget”); provided that from and after an Event of Default that is continuing,
each such Annual Budget submitted to Lender hereunder (including, without
limitation, the Annual Budget applicable to the Fiscal Year in which an Event of
Default occurs) shall be subject to Lender’s approval (each Annual Budget
approved by Lender shall hereinafter be referred to as, an “Approved Annual
Budget”); and (G) a copy of any appraisal of the Property performed during the
previous year. Until such time that Lender approves a proposed Annual Budget
which requires the approval of Lender hereunder, the most recently Approved
Annual Budget (or, if Lender’s consent was not required for the Annual Budget
for the applicable Fiscal Year, then the most recent Annual Budget delivered to
Lender hereunder) shall apply. From and after the occurrence of an Event of
Default that is continuing, in the event that Borrower incurs an extraordinary
operating expense or extraordinary capital expenditure not set forth in the
applicable Approved Annual Budget (each, an “Extraordinary Expense”), then
Borrower shall promptly deliver to Lender a reasonably detailed explanation of
such proposed Extraordinary Expense for Lender’s approval.

(ii) Quarterly, Borrower shall furnish to Lender (A) operating statements for
the Property for the most current fiscal quarter, including income and expenses
(before and after debt service) and capital expenditures, and (B) a certified
rent roll including security deposits held, the expiration of the terms of the
Leases, and identification and explanation of any Tenants in default.

(b) Inspection of Reports. All of the reports, statements, and items required
under this Section shall be (i) certified as being true, correct, and accurate
by an authorized Person, partner, or officer of the delivering party or, at the
deliverer’s option, audited by a Certified Public Accountant; (ii) prepared in
accordance with GAAP and satisfactory to Lender in form and substance; and
(iii) delivered within (A) ninety (90) days after the end of Borrower’s fiscal
year for annual reports, (B) forty-five (45) days after the end of each calendar
quarter for quarterly reports and (C) with respect to the Annual Budget, not
later than sixty (60) days prior to the commencement of each fiscal year. If any
one report, statement, or item is not received by Lender within thirty (30) days
after written notice from Lender that such report, statement or item has not
been received by Lender, a late fee of $500.00 per month shall be due and
payable by Borrower. If any one report, statement, or item is not received
within forty-five (45) days after Borrower’s receipt of written notice that such
report, statement or item has not been received by Lender, Lender may
immediately declare an Event of Default under the Documents. Borrower shall
(i) provide Lender with such additional financial, management, or other
information regarding Borrower, any general partner(s) of Borrower, Hines REIT
(subject to clause (y) of subsection (a) above with respect to financial
statements) or the Property, as Lender may reasonably request, and (ii) upon
Lender’s request, deliver all items required by Section 3.15 in an electronic
format (i.e., on computer disks) or by electronic transmission acceptable to
Lender.

(c) Inspection of Records. Borrower shall allow Lender or any person designated
by Lender to examine, audit, and make copies of all relevant books and records
and all supporting data at the place where these items are located at all
reasonable times after reasonable advance notice; provided that no notice shall
be required if a default then exists under the Documents. Borrower shall assist
Lender in effecting such examination. Upon five (5) days’ prior written notice,
Lender may inspect and make copies of Borrower’s or any general partner of
Borrower’s income tax returns with respect to the Property for the purpose of
verifying any items referenced in this Section.

Section 3.16 Borrower’s Certificates. Within ten (10) business days after
Lender’s request (but not in excess of three (3) times in any twelve (12) month
period), Borrower shall furnish a written certification to Lender and any
Investors (defined below) as to (a) the amount of the Obligations outstanding;
(b) the interest rate, terms of payment, and maturity date of the Note; (c) the
date to which payments have been paid under the Note; (d) whether any offsets or
defenses exist against the Obligations and a detailed description of any listed;
(e) whether all Leases are in full force and effect and have not been modified
(or if modified, setting forth all modifications); (f) the date to which the
Rents have been paid; (g) whether, to the best knowledge of Borrower, any
defaults exist under the Leases and a detailed description of any listed;
(h) the security deposit held by Borrower under each Lease and that such amount
is the amount required under such Lease; (i) whether there are any defaults (or
events which with the passage of time and/or giving of notice would constitute a
default) by Borrower or, to the best of its knowledge, Lender under the
Documents and a detailed description of any listed; (j) whether the Documents
are in full force and effect; and (k) any other matters reasonably requested by
Lender related to the Leases, the Obligations, the Property, or the Documents.
Promptly upon Lender’s request (but not in excess of one (1) time in any twelve
(12) month period), Borrower shall use good faith efforts to deliver a written
certification to Lender and Investors from Tenants specified by Lender that:
(a) their Leases are in full force and effect; (b) there are no defaults (or
events which with the passage of time and/or notice would constitute a default)
under their Leases and a detailed description of any listed; (c) none of the
Rents have been paid more than one month in advance; (d) there are no offsets or
defenses against the Rents and a detailed description of any listed; and (e) any
other matters reasonably requested by Lender related to the Leases; provided,
however, that Borrower shall not have to pay money to a Tenant to obtain such
certification, but it will deliver a landlord’s certification for any
certification it cannot obtain.

Section 3.17 Additional Security. No other security now existing or taken later
to secure the Obligations shall be affected by the execution of the Documents
and all additional security shall be held as cumulative. The taking of
additional security, execution of partial releases, or extension of the time for
the payment obligations of Borrower shall not diminish the effect and lien of
this Instrument and shall not affect the liability or obligations of any maker
or guarantor. Neither the acceptance of the Documents nor their enforcement
shall prejudice or affect Lender’s or Trustee’s right to realize upon or enforce
any other security now or later held by Lender or Trustee. Lender and/or Trustee
may enforce the Documents or any other security in such order and manner as
either of them may determine in its respective discretion.

Section 3.18 Further Acts; Actions Not Performed. Borrower shall take all
reasonably necessary actions to (i) keep valid and effective the lien and rights
of Lender and Trustee under the Documents and (ii) protect the lawful owner of
the Documents. Promptly upon request by Lender or Trustee, and at Borrower’s
expense, Borrower shall execute additional instruments and take such actions as
Lender and/or Trustee reasonably believes are necessary or desirable to
(a) maintain or grant Lender and Trustee a first-priority, perfected lien on the
Property, (b) grant to Lender and Trustee, to the fullest extent permitted by
Laws, the right to foreclose on, or transfer title to, the Property
non-judicially, (c) correct any error or omission in the Documents, and
(d) effect the intent of the Documents, including filing/recording the
Documents, additional mortgages or deeds of trust, financing statements, and
other instruments. If Borrower fails to perform any actions required under the
Documents within the time periods required thereunder, Lender shall have the
right to enter upon and take possession of the Property to prevent or remedy any
such failure and to take such actions in Borrower’s name. No such performance on
the part of Lender shall be deemed to have cured a default by Borrower.

Section 3.19 Management.

(a) Borrower shall cause Manager to manage the Property in accordance with the
Property Management and Leasing Agreement dated August 1, 2007 between Borrower,
as owner, and Hines Interests Limited Partnership, as manager (the “Management
Agreement”). Borrower shall (i) diligently perform and observe all of the terms,
covenants and conditions of the Management Agreement on the part of Borrower to
be performed and observed and (ii) promptly notify Lender of any notice to
Borrower of any default by Borrower in the performance or observance of any of
the terms, covenants or conditions of the Management Agreement on the part of
Borrower to be performed and observed. If Borrower shall default, beyond the
expiration of any applicable notice and cure period, in the performance or
observance of any material term, covenant or condition of the Management
Agreement on the part of Borrower to be performed or observed, then, without
limiting Lender’s other rights or remedies under this Agreement or the other
Documents, and without waiving or releasing Borrower from any of its obligations
hereunder or under the Management Agreement, Lender shall have the right, but
shall be under no obligation, to pay any sums and to perform any act as may be
appropriate to cause all the material terms, covenants and conditions of the
Management Agreement on the part of Borrower to be performed or observed.

(b) Borrower shall not surrender, terminate, cancel or materially modify the
Management Agreement, or enter into any other agreement relating to the
management or operation of the Property with Manager or any other Person, or
consent to the assignment by the Manager of its interest under the Management
Agreement, in each case without the express consent of Lender, which consent
shall not be unreasonably withheld. If at any time Lender consents to the
appointment of a new manager, such new manager and Borrower shall, as a
condition of Lender’s consent, execute and deliver to Lender a subordination of
management agreement in the form of the Assignment of Management Agreement
entered into in connection with the Loan.

Section 3.20 Compliance With Anti-Terrorism Regulations.

(a) Borrower hereby covenants and agrees that (i) neither Borrower, any general
partner of Borrower, nor any other wholly owned Hines Affiliate which owns any
legal or beneficial interest in Borrower, directly or indirectly, will be
included in, owned by, Controlled by, act for or on behalf of, provide
assistance, support, sponsorship, or services of any kind to, or otherwise
associate with any of the Persons referred to or described in any list of
persons, entities, and governments issued by OFAC pursuant to Executive Order
13224 or any other OFAC Lists, and (ii) none of the Related Entities will be
Controlled by, act for or on behalf of, provide assistance, support,
sponsorship, or services of any kind to, or otherwise associate with any of the
Persons referred to or described in any list of persons, entities, and
governments issued by OFAC pursuant to Executive Order 13224, or any other OFAC
Lists.

(b) Borrower hereby covenants and agrees that it will comply at all times with
the requirements of Executive Order 13224; the International Emergency Economic
Powers Act, 50 U.S.C. Sections 1701-06; the United and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001, Pub. L. 107-56; the Iraqi Sanctions Act, Pub. L. 101-513; 104 Stat.
2047-55; the United Nations Participation Act, 22 U.S.C. Section 287c; the
Antiterrorism and Effective Death Penalty Act, (enacting 8 U.S.C. Section 219,
18 U.S.C. Section 2332d, and 18 U.S.C. Section 2339b); the International
Security and Development Cooperation Act, 22 U.S.C. Section 2349 aa-9; the
Terrorism Sanctions Regulations, 31 C.F.R. Part 595; the Terrorism List
Governments Sanctions Regulations, 31 C.F.R. Part 596; and the Foreign Terrorist
Organizations Sanctions Regulations, 31 C.F.R. Part 597 and any similar laws are
regulation currently in force or hereafter enacted (collectively, the
“Anti-Terrorism Regulations”).

(c) Borrower hereby covenants and agrees that if it becomes aware or receives
any notice that Borrower, any general partner of Borrower or the Property, or
any person holding any legal or beneficial interest whatsoever (whether directly
or indirectly) in Borrower, any general partner of Borrower or in the Property,
is named on any of the OFAC Lists (such occurrence, an “OFAC Violation”),
Borrower will immediately (i) give notice to Lender of such OFAC Violation, and
(ii) comply with all Laws applicable to such OFAC Violation (regardless of
whether the party included on any of the OFAC Lists is located within the
jurisdiction of the United States of America), including, without limitation,
the Anti-Terrorism Regulations, and Borrower hereby authorizes and consents to
Lender’s taking any and all steps Lender deems necessary, in its sole
discretion, to comply with all Laws applicable to any such OFAC Violation,
including, without limitation, the requirements of the Anti-Terrorism
Regulations (including the “freezing” and/or “blocking” of assets).

(d) Upon Lender’s request from time to time during the term of the Loan,
Borrower agrees to deliver a certification confirming that the representations
and warranties set forth in Section 2.09 above remain true and correct as of the
date of such certificate and confirming Borrower’s compliance with this
Section 3.20.

Section 3.21 Single Asset Covenant. Borrower hereby covenants and agrees that
the representation and warranty contained in Section 2.10(iv) above shall remain
unchanged throughout the term of the Loan

Section 3.22 Intentionally Omitted.

Section 3.23 Full Performance Required; Survival of Warranties. All
representations and warranties of Borrower made in connection with the Loan
shall survive the execution and delivery of the Documents and shall remain
continuing warranties, and representations of Borrower until payment in full of
the Obligations (other than those representations and warranties of Borrower
made in connection with the Loan that expressly survive payment of the
Obligations).

ARTICLE IV — ADDITIONAL ADVANCES; EXPENSES; SUBROGATION

Section 4.01 Expenses and Advances. Borrower shall pay all appraisal, recording,
filing, registration, brokerage, abstract, title insurance (including premiums),
title searches and examinations, surveys and similar data or assurances with
respect to title, U.C.C. search, escrow, attorneys’ fees (including reasonable
in-house staff attorneys’ fees, in addition to outside attorneys’ fees, provided
that in-house staff attorneys’ fees shall only be included to the extent the
work performed is not duplicative of the work performed by retained attorneys as
determined by Lender in its discretion), engineers’, environmental engineers’,
environmental testing, and architects’ fees, costs (including travel), expenses,
and disbursements and outlays for documentary and expert evidence,
stenographers’ charges and publication costs incurred by Borrower or Lender
(a) in connection with the granting, closing, servicing, and enforcement of the
Loan and Documents or (b) attributable to Borrower as owner of the Property. The
term “Costs” shall mean any of the foregoing incurred in connection with (1) any
default by Borrower under the Documents, (2) the servicing of the Loan, or
(3) the exercise, enforcement, compromise, defense, litigation, or settlement of
any of Lender’s rights or remedies under the Documents or relating to the Loan
or the Obligations. If Borrower fails to pay any amounts or perform any actions
required under the Documents, Lender may (but shall not be obligated to) advance
sums to pay such amounts or perform such actions. No advance or performance
shall be deemed to have cured a default by Borrower. All (A) sums advanced by or
payable to Lender per this Section or under applicable Laws, (B) payments due
under the Documents which are not paid in full when due, and (C) all Costs,
shall: (i) be deemed demand obligations, (ii) bear interest at the applicable
interest rate specified in the Note, which shall be the Default Rate unless
prohibited by Laws, until paid if not paid on demand, (iii) be part of, together
with such interest, the Obligations, and (iv) be secured by the Documents.
Lender or Trustee, upon making any such advance, shall also be subrogated to
rights of the person receiving such advance.

Section 4.02 Subrogation. If any proceeds of the Note were used to extinguish,
extend or renew any indebtedness on the Property, then, to the extent of the
funds so used, (a) Lender and Trustee shall be subrogated to all rights, claims,
liens, titles and interests existing on the Property held by the holder of such
indebtedness and (b) these rights, claims, liens, titles and interests are not
waived but rather shall (i) continue in full force and effect in favor of Lender
and Trustee and (ii) are merged with the lien and security interest created by
the Documents as cumulative security for the payment and performance of the
Obligations.

ARTICLE V — SALE, TRANSFER, OR ENCUMBRANCE OF THE PROPERTY

Section 5.01 Due-on-Sale or Encumbrance. Except as expressly permitted in this
Article V, it shall be an Event of Default and, at the sole option of Lender,
Lender may accelerate the Obligations and the entire Obligations (including any
Prepayment Premium) shall become immediately due and payable, if, without
Lender’s prior written consent (which may be given or withheld for any reason
(or for no reason) or given conditionally, in Lender’s sole discretion), any of
the following shall occur:

(a) Borrower shall sell, convey, assign, transfer, dispose of or be divested of
its title to, convey security title to, mortgage, encumber or cause to be
encumbered (except for the imposition of mechanics’ or materialmans’ liens,
which shall be treated as provided in Section 3.09 hereof) the Property or any
interest therein in any manner or way, whether voluntary or involuntary (other
than to Lender in connection with the Instrument, or otherwise in accordance
with the Documents);

(b) in the event of any merger, consolidation, sale, transfer, assignment, or
dissolution involving all or substantially all of the assets of Borrower or any
general partner of Borrower; or

(c) other than in connection with the Key Bank Loan (defined below), in the
event of any assignment, transfer, pledge, voluntary or involuntary sale, or
encumbrance (or any of the foregoing at one time or over any period of time) of:

(i) ten percent (10%) or more of (1) the ownership interests in Borrower,
regardless of the type or form of entity of Borrower, (2) the voting stock or
ownership interest of any corporation or limited liability company which is,
respectively, general partner or managing member of Borrower, or any
corporation, limited partnership or limited liability company directly or
indirectly owning ten percent (10%) or more of any such corporation or limited
liability company, or (3) the ownership interests of any owner of ten percent
(10%) or more of the beneficial interests of Borrower if such Borrower is a
trust; or

(ii) any general partnership interest in (1) Borrower, (2) a partnership which
is in Borrower’s chain of ownership and which is derivatively liable for the
Obligations, or (3) any general partner who has the right to participate
directly or indirectly in the control of the management or operations of
Borrower; or

(d) in the event of the conversion of any general partnership interest in
Borrower to a limited partnership interest; or

(e) in the event of any change, removal, or resignation of any general partner
of Borrower; or

(f) in the event of any change, removal, addition, or resignation of a managing
member (or if no managing member, any member) of Borrower if Borrower is a
limited liability company; or

(g) in the event of any unsecured indebtedness (exclusive of ad valorem taxes
and assessments and insurance premiums) except (i) customary and reasonable
short-term trade payables, and (ii) capital and other financing leases and
purchase money indebtedness for personal property, each incurred in the ordinary
course of business and on commercially reasonable terms (provided, however, the
aggregate amount of indebtedness under clauses (i) and (ii) does not, at any
time exceed $4,000,000.

      This Section 5.01 shall not apply to transfers under any will or
applicable law of descent.

Section 5.02
  Permitted Transfers of Interests in Borrower.

(a) Notwithstanding the provisions of Section 5.01 or anything to the contrary
contained in this Instrument or the Documents, direct and indirect interests in
Borrower, in the General Partner or in any other constituent of Borrower may be
freely conveyed, transferred, sold or redeemed (and new or different interests
issued) (and, solely with respect to the direct and indirect interests in Hines
REIT and, in connection with the Key Bank Loan (defined below), the interests in
Borrower and up to forty-nine percent (49%) of the membership interests in the
General Partner, assigned or pledged, provided that the foreclosure of such
assignment(s) or pledge(s) by the assignee(s) or pledgee(s) thereof (either
individually or together) would not result in the violation of the condition set
forth in clauses (B)(3), (4) and (5) below; it being agreed that the foreclosure
of such assignment(s) or pledge(s) by the assignee(s) or pledgee(s) thereof
shall not be subject to clauses B(1) and (2) below) without the consent of
Lender and without the payment of any fee, so long as: (A) solely with respect
to direct interests in Borrower or the General Partner, Lender receives written
notice of any such conveyance, transfer, sale, redemption or issuance (or any
such assignment or pledge) promptly after the occurrence thereof, together with
a certification by Borrower that all of the applicable conditions thereto set
forth below have been satisfied; and (B) following any such conveyance,
transfer, sale, redemption or issuance: (1) Hines Affiliates continue to
control, directly or indirectly, the management and operations of the investment
advisor of Hines Real Estate Investment Trust, Inc., a publicly traded Maryland
real estate investment trust (“Hines REIT Parent”), (2) Hines REIT Parent
(i) continues to be the general partner, and retains management and operational
control, of Hines REIT, (ii) continues to own, directly or indirectly, in the
aggregate, at least a 51% ownership interest in Borrower, and (iii) retains
management and operational control of Borrower, (3) the Property continues to be
managed by a Qualified Manager, (4) Borrower remains in compliance with the
ERISA representations, covenants and provisions of the Documents, including,
without limitation, those set forth in Section 3.11 hereof, and (5) Borrower
remains in compliance with the representations, covenants and provisions of the
Documents relative to Executive Order 13224 and other Anti-Terrorism
Regulations, including, without limitation, Sections 2.09 and 3.20 hereof (in
connection with the delivery of Borrower’s annual financial statements, Borrower
shall also deliver to Lender certifications stating that Borrower is in
compliance with the representations, covenants and provisions of the Documents
described in (4) and (5) above). Notwithstanding the foregoing (except as
expressly permitted in connection with the Key Bank Loan), no conveyance,
transfer, sale or redemption of direct and indirect interests in Borrower, in
any general partner of Borrower or in any other constituent of Borrower shall be
permitted upon the occurrence of an Event of Default other than with respect to
direct or indirect interests in Hines REIT.

(b) As used herein, (i) “Key Bank Loan” shall mean that certain secured
revolving credit facility obtained by Hines REIT, as borrower/pledgor, from Key
Bank National Association, as administrative agent for itself and certain other
lenders or any refinancing, renewal, extension, amendment, modification or
replacement thereof provided by Key Bank or by a Qualified Institutional Lender
(defined below); provided that any refinancing, amendment, modification or
replacement of the Key Bank Loan that is secured only by a pledge or pledges of
interests in Borrower and/or Borrower’s GP (i.e., the loan or amendment is not
secured by interests in any entity that owns an interest directly or indirectly
in any real property other than the Property), shall not be in excess of
$55,750,000, (ii) “Qualified Institutional Lender” shall mean any insurance
company, bank, investment bank, savings and loan association, trust company,
commercial credit corporation, pension plan, pension fund or pension fund
advisory firm, mutual fund or other investment company, governmental entity or
plan, “qualified institutional buyer” within the meaning of Rule 144A under the
Securities Act of 1933, as amended (other than a broker/dealer), or an
institution substantially similar to any of the foregoing (including a real
estate investment trust, real estate opportunity fund or similar investment
vehicle), in each case having at least $1,000,000,000 in capital/statutory
surplus or shareholder’s equity and at least $2,000,000,000 in total assets, and
being experienced in making commercial real estate loans or otherwise investing
in commercial real estate, (iii) “Permitted Investor” shall mean, individually
and collectively as the context requires, any entity (other than Hines, a Hines
Affiliate or an Affiliate of Borrower’s general partner) which after the date
hereof acquires any direct or indirect interest in Borrower, Hines REIT or Hines
REIT Parent pursuant to a Permitted Transfer in accordance with all of the terms
and conditions set forth in this Section 5.02, and (iv) “Qualified Manager”
shall mean (1) Hines, (2) a Hines Affiliate or (3) a reputable and experienced
professional management organization (a) which, together with its Affiliates and
exclusive of the Property (i) manages office properties similar to the Property
containing at least 3,000,000 square feet of gross leasable area in the
aggregate, and (ii) manages at least five (5) office properties similar to the
Property that each contain over 250,000 square feet of gross leasable area and
(b) approved by Lender, which approval shall not be unreasonably withheld. In
addition to, and without limiting, the foregoing, Lender’s prior written consent
shall not be required, and no notice to Lender shall be required with respect to
any transfers of any or all of the direct and/or indirect interests in Hines
REIT, Hines REIT Parent or any Permitted Investor, provided that following any
such transfer the conditions in clauses (B)(1), (B)(2) and (B)(3) of the
immediately preceding paragraph continue to be satisfied.

Section 5.03 One-Time Transfer. Notwithstanding anything to the contrary
contained in this Instrument or the Documents, at any time after one (1) year
from the date hereof, so long as there is no Event of Default under the
Documents (or event which with the passage of time or the giving of notice or
both would be an Event of Default), Lender agrees, upon thirty (30) days’ prior
written request, to consent to one (1) transfer of the Property by the original
Borrower only to a single entity (the “Third Party Single Entity”) that will own
the Property following such transfer, if:

(a) The Third Party Single Entity (such entity shall sometimes be referred to
herein as the “Proposed Transferee”) is a Person which, in the judgment of
Lender, (1) has a net worth of at least $200,000,000, (2) has specific related
commercial real estate experience and owns a minimum of two million (2,000,000)
square feet of office space in the United States (which may include the
Property), and (3) is a Person that would be (and the principals of such entity
would be), in the experience and judgment of Lender, an acceptable borrower
under the Loan; provided that it is expressly understood, without limiting the
foregoing, that the Proposed Transferee shall not be acceptable if (A) upon
assumption of the Loan, such transferee’s, its affiliates’, or related entities’
credit obligations shall exceed Lender’s individual or related borrower limits
as established by Lender from time to time in its sole discretion, or (B) the
Proposed Transferee is related to Lender or advised by Lender or any affiliate
of Lender; provided, however, at any time with respect to a specific proposed
sale by Borrower of the Property, upon a written request from Borrower to Lender
providing the necessary information regarding the proposed Third Party Single
Entity and its affiliates and related entities, Lender shall notify Borrower if
upon assumption of the Loan, such proposed Third Party Single Entity’s, its
affiliates’ or related entities’ credit obligations will exceed Lender’s
then-current individual or related borrower limits;

(b) At the time of transfer, the Loan to Value Ratio does not exceed fifty-five
percent (55%);

(c) Borrower pays Lender a non-refundable servicing fee in the amount of $25,000
at the time of the request, together with an additional fee equal to one-half
percent (0.50%) of the outstanding principal balance of the Loan at the time of
the transfer, less the amount of the non-refundable servicing fee paid to
Lender;

(d) At Lender’s option, Lender’s title policy has been endorsed to verify the
first priority lien of the Documents, at Borrower’s expense;

(e) At the time of the transfer, the Debt Service Coverage Ratio is at least
2.00 to 1.00 for the immediately preceding twelve (12) month period, and Lender
receives satisfactory evidence that such Debt Service Coverage Ratio will be
maintained or exceeded for the next succeeding twelve (12) months;

(f) The Proposed Transferee expressly assumes all obligations under the
Documents and executes any documents reasonably required by Lender, and all of
these documents are satisfactory in form and substance to Lender;

(g) A guarantor, acceptable to Lender, executes a guaranty and indemnity
(pursuant to documents satisfactory in form and substance to Lender) with
respect to all of the ERISA, environmental and personal obligations of Borrower
under the Documents, including, without limitation, those set forth in
Sections 3.11, 3.12, 8.01, 8.02, 8.03, 8.04 and 8.05 hereof and those set forth
in the Environmental Indemnity;

(h) Lender reasonably approves the form and content of all transfer documents
and Lender is furnished with a certified copy of the recorded transfer
documents;

(i) The Proposed Transferee complies with and delivers Lender’s standard ERISA
certification and indemnification agreement;

(j) Borrower provides a copy of (A) the purchase and sale agreement (and all
amendments thereto) for the Property at the time of the transfer request or
within five (5) days of execution, (B) all amendments to the purchase and sale
agreement after delivery of said agreement to Lender, and (C) a fully-executed
closing statement upon closing of the transfer;

(k) The transferee shall sign and deliver Lender’s current credit certification
at the time of the request, which shall include a representation that the
Proposed Transferee and all Persons holding any legal or beneficial interest
whatsoever in the Proposed Transferee are not included in, owned by, controlled
by, acting for or on behalf of, providing assistance, support, sponsorship, or
services of any kind to, or otherwise associated with any of the Persons
referred to or described in Executive Order 13224; and

(l) Borrower or the Proposed Transferee pays all reasonable fees, costs, and
expenses incurred by Lender in connection with the proposed transfer, including,
without limitation, all reasonable legal (for both outside counsel and Lender’s
staff attorneys), accounting, title insurance, documentary stamps taxes,
intangible taxes, mortgage taxes, recording fees, and appraisal fees, whether or
not the transfer is actually consummated.

As used herein or elsewhere in the Documents, the term “Debt Service Coverage
Ratio” shall mean the ratio, as reasonably determined by Lender, calculated by
dividing (a) NOI by (b) Total Annual Debt Service; the term “NOI” shall mean the
gross annual income realized from operations of the Property for the applicable
twelve (12) month period after subtracting all necessary and ordinary operating
expenses (both fixed and variable) for that twelve (12) month period (assuming
for expense purposes only that the Property is 95% leased and occupied if actual
leasing is less than 95%), including, without limitation, utilities,
administrative, cleaning, landscaping, security, repairs, and maintenance,
management fees, reserves for replacements, real estate and other taxes (on a
fully assessed basis after any transfer of the Property pursuant to Section 5.03
hereof), assessments and insurance, but excluding deduction for federal, state
and other income taxes, debt service expense, depreciation or amortization of
capital expenditures, and other similar non-cash items. Gross annual income
shall be based on the cash actually received for the preceding twelve
(12) months and projected income based on Leases in place for the next
succeeding twelve (12) months, and ordinary operating expenses shall not be
prepaid. Documentation of NOI and expenses shall be certified by an officer of
Borrower with detail satisfactory to Lender and shall be subject to the approval
of Lender acting in good faith; the term “Total Annual Debt Service” shall mean
the aggregate debt service payments for the applicable twelve (12) month period
(for which NOI is calculated in connection with the determination of the Debt
Service Coverage Ratio) on the Loan and all other indebtedness secured, or to be
secured, by any part of the Property; and “Loan to Value Ratio” shall mean the
ratio, as reasonably determined by Lender, of (a) the aggregate principal
balance of all encumbrances against the Property to (b) the fair market value of
the Property.

Section 5.04 Rights Personal. Notwithstanding anything to the contrary contained
herein, (a) the rights afforded under Section 5.03 shall be personal to the
original Borrower under the Loan, it being agreed that no Third Party Single
Entity shall have any rights whatsoever under such Sections.

      ARTICLE VI - DEFAULTS AND REMEDIES
Section 6.01
  Events of Default. The following shall be an “Event of Default”:

(a) if Borrower fails to make any payment required under the Documents when due
and such failure continues for five (5) days after written notice from Lender to
Borrower; provided, however, that if Lender gives one (1) notice of default
related to Borrower’s failure to pay installments of principal and interest,
Assessments or Impositions within any twelve (12) month period, Borrower shall
have no further right to any notice of default related to Borrower’s failure to
pay installments of principal and interest, Assessments or Impositions during
that twelve (12) month period (the foregoing limitation of one (1) notice during
a twelve (12) month period not being applicable to any other payments to be made
by Borrower under the Documents); provided, further, however, Borrower shall
have no right to any such notice upon the maturity date of the Note;

(b) except for defaults listed in the other subsections of this Section 6.01, if
Borrower fails to perform or comply with any other provision contained in the
Documents and the default is not cured within thirty (30) days following written
notice from Lender to Borrower thereof (the “Grace Period”); provided, however,
that the Grace Period will be extended up to an additional ninety (90) days (for
a total of one hundred twenty (120) days from the date of default) if (i)
Borrower promptly commences and diligently pursues the cure of such default and
delivers (within the initial thirty (30) day period following written notice of
the default) to Lender a written request for more time and (ii) Lender
determines in good faith that (1) such default cannot be cured within such
30 day period but can be cured within one hundred twenty (120) days after the
default, (2) no lien or security interest created by the Documents will be
impaired prior to completion of such cure, and (3) Lender’s immediate exercise
of any remedies provided hereunder or by law is not necessary for the protection
or preservation of the Property or Lender’s or Trustee’s security interest ;

(c) if any representation made (i) in connection with the Loan or the
Obligations or (ii) in the Documents shall be false or misleading in any
material respect (provided, however, if Borrower in good faith believed such
representation to be true when made, then Borrower shall have fifteen (15) days
after receipt of written notice from Lender that such representation is false in
which to take and complete such action as is required so that such
representation is true as of the end of such fifteen (15) day period; provided,
further, this right to cure misrepresentations shall not apply to
representations contained in Section 3.11 of this Instrument);

(d) if any default under Section 5.01 occurs;

(e) if Borrower shall (i) become insolvent, (ii) make a transfer in fraud of
creditors, (iii) make an assignment for the benefit of its creditors, (iv) not
be able to pay its debts as such debts become due, or (v) admit in writing its
inability to pay its debts as they become due;

(f) if any bankruptcy, reorganization, arrangement, insolvency, or liquidation
proceeding, or any other proceedings for the relief of debtors, is instituted by
or against Borrower (by parties other than Lender, its affiliates or its
servicers), and, if instituted against Borrower, is allowed, consented to, or
not dismissed within the earlier to occur of (i) ninety (90) days after such
institution or (ii) the filing of an order for relief;

(g) if any of the events in Sections 6.01 (e) or (f) shall occur with respect to
any (i) managing member of Borrower (if Borrower is a limited liability
company), or (ii) general partner of Borrower (if Borrower is a partnership);

(h) if the Property or any material portion thereof shall be taken, attached, or
sequestered on execution or other process of law in any action against Borrower;

(i) if any default occurs under the Environmental Indemnity (defined below) and
such default is not cured within any applicable grace period in that document;

(j) if Borrower shall fail at any time to obtain, maintain, renew, or keep in
force the insurance policies required by Section 3.06 within fifteen
(15) business days after written notice from Lender to Borrower;

(k) if Borrower shall be in default under any other mortgage, deed of trust, or
security agreement covering any part of the Property, whether it be superior or
junior in lien to this Instrument;

(l) if any claim of priority (except based upon a Permitted Encumbrance) to the
Documents by title, lien, or otherwise shall be upheld by any court of competent
jurisdiction or shall be consented to by Borrower;

(m) (i) the consummation by Borrower of any transaction which would cause
(A) the Loan or any exercise of Lender’s rights under the Documents to
constitute a non-exempt prohibited transaction under ERISA or (B) a violation of
a state statute regulating governmental plans; (ii) the failure of any
representation in Section 3.11 to be true and correct in all respects; or
(iii) the failure of Borrower to provide Lender with the written certifications
required by Section 3.11; or

(n) (i) the consummation by Borrower of any transaction which would cause an
OFAC Violation; (ii) the failure of any representation in Section 2.09 to be
true and correct in all respects; or (iii) the failure of Borrower to comply
with the provisions of Section 3.20, unless such default is cured within the
lesser of (A) fifteen (15) days after written notice of such default to Borrower
or (B) the shortest cure period, if any, provided for under any Laws applicable
to such matters (including, without limitation, the Anti-Terrorism Regulations).

Section 6.02 Remedies. If an Event of Default occurs, Lender, or any person
designated by Lender or Lender acting by or through Trustee, may (but shall not
be obligated to) take any action (separately, concurrently, cumulatively, and at
any time and in any order) permitted under any Laws, without notice, demand,
presentment, or protest (all of which are hereby waived), to protect and enforce
Lender’s or Trustee’s rights under the Documents or Laws including the following
actions:

(a) accelerate and declare the entire unpaid Obligations immediately due and
payable, except for defaults under Section 6.01 (f), (g), or (h) which shall
automatically make the Obligations immediately due and payable;

(b) judicially or otherwise, (i) completely foreclose this Instrument or
(ii) partially foreclose this Instrument for any portion of the Obligations due
and the lien and security interest created by this Instrument shall continue
unimpaired and without loss of priority as to the remaining Obligations not yet
due;

(c) sell for cash or upon credit the Property and all right, title and interest
of Borrower therein and rights of redemption thereof, pursuant to power of sale;

(d) recover judgment on the Note either before, during or after any proceedings
for the enforcement of the Documents and without any requirement of any action
being taken to (i) realize on the Property or (ii) otherwise enforce the
Documents;

(e) seek specific performance of any provisions in the Documents;

(f) apply for the appointment of a receiver, custodian, trustee, liquidator, or
conservator of the Property without (i) notice to any person, (ii) regard for
(A) the adequacy of the security for the Obligations or (B) the solvency of
Borrower or any person liable for the payment of the Obligations; and Borrower
and any person so liable waives or shall be deemed to have waived the foregoing
and any other objections to the fullest extent permitted by Laws and consents or
shall be deemed to have consented to such appointment;

(g) with or without entering upon the Property, (i) exclude Borrower and any
person from the Property without liability for trespass, damages, or otherwise;
(ii) take possession of, and Borrower shall surrender on demand, all books,
records, and accounts relating to the Property; (iii) give notice to Tenants or
any person, make demand for, collect, receive, sue for, and recover in its own
name all Rents and cash collateral derived from the Property; (iv) use, operate,
manage, preserve, control, and otherwise deal with every aspect of the Property
including (A) conducting its business, (B) insuring it, (C) making all repairs,
renewals, replacements, alterations, additions, and improvements to or on it,
(D) completing the construction of any Improvements in manner and form as Lender
deems advisable, and (E) executing, modifying, enforcing, and terminating new
and existing Leases on such terms as Lender deems advisable and evicting any
Tenants in default; (v) apply the receipts from the Property to payment of the
Obligations, in any order or priority determined by Lender, after first
deducting all Costs, expenses, and liabilities incurred by Lender or Trustee in
connection with the foregoing operations and all amounts needed to pay the
Impositions and other expenses of the Property, as well as just and reasonable
compensation for the services of Lender, Trustee, and their attorneys, agents,
and employees; and/or (vi) in every case in connection with the foregoing,
exercise all rights and powers of Borrower, or Lender or Trustee with respect to
the Property, either in Borrower’s name or otherwise;

(h) release any portion of the Property for such consideration, if any, as
Lender may require without, as to the remainder of the Property, impairing or
affecting the lien or priority of this Instrument or improving the position of
any subordinate lienholder with respect thereto, except to the extent that the
Obligations shall have been actually reduced, and Lender may accept by
assignment, pledge, or otherwise any other property in place thereof as Lender
may require without being accountable for so doing to any other lienholder;

(i) apply any Deposits to the following items in any order and in Lender’s sole
discretion: (A) the Obligations, (B) Costs, (C) advances made by Lender or
Trustee under the Documents, and/or (D) Impositions;

(j) take all actions permitted under the U.C.C. of the Property State including
(i) the right to take possession of all tangible and intangible personal
property now or hereafter included within the Property (“Personal Property”) and
take such actions as Lender or Trustee deems advisable for the care, protection
and preservation of the Personal Property and (ii) request Borrower at its
expense to assemble the Personal Property and make it available to Lender or
Trustee at a convenient place acceptable to Lender or Trustee. Any notice of
sale, disposition or other intended action by Lender or Trustee with respect to
the Personal Property sent to Borrower at least five (5) days prior to such
action shall constitute commercially reasonable notice to Borrower; or

(k) take any other action permitted under any Laws.

If Lender or Trustee exercises any of its rights under Section 6.02(g), Lender
and Trustee shall not (a) be deemed to have entered upon or taken possession of
the Property except upon the exercise of its option to do so, evidenced by its
demand and overt act for such purpose; (b) be deemed a beneficiary or mortgagee
in possession by reason of such entry or taking possession; nor (c) be liable
(i) to account for any action taken pursuant to such exercise other than for
Rents actually received by Lender or Trustee, (ii) for any loss sustained by
Borrower resulting from any failure to lease the Property, or (iii) any other
act or omission of Lender or Trustee except for losses caused by Lender’s or
Trustee’s willful misconduct or gross negligence. Borrower hereby consents to,
ratifies, and confirms the exercise by Lender and Trustee of its or their rights
under this Instrument and appoints Lender and Trustee as its attorney-in-fact,
which appointment shall be deemed to be coupled with an interest and
irrevocable, for such purposes.

Section 6.03 Expenses. All Costs, expenses, or other amounts paid or incurred by
Lender or Trustee in the exercise of its or their rights under the Documents,
together with interest thereon at the applicable interest rate specified in the
Note, which shall be the Default Rate unless prohibited by Laws, shall be
(a) part of the Obligations, (b) secured by this Instrument, and (c) allowed and
included as part of the Obligations in any foreclosure, decree for sale, power
of sale, or other judgment or decree enforcing Lender’s and/or Trustee’s rights
under the Documents.

Section 6.04 Rights Pertaining to Sales. To the extent permitted under (and in
accordance with) any Laws, the following provisions shall, as Lender or Trustee
may determine in its or their sole discretion, apply to any sales of the
Property under Article VI, whether by judicial proceeding, judgment, decree,
power of sale, foreclosure or otherwise: (a) Lender or Trustee may conduct a
single sale of the Property or multiple sales of any part of the Property in
separate tracts or in any other manner as Lender deems in its best interests and
Borrower waives any right to require otherwise; (b) if Lender elects more than
one sale of the Property, Lender may at its option cause the same to be
conducted simultaneously or successively, on the same day or on such different
days or times and in such order as Lender may deem to be in its best interests,
no such sale shall terminate or otherwise affect the lien of this Instrument on
any part of the Property not then sold, and Borrower shall pay the costs and
expenses of each such sale (c) any sale may be postponed or adjourned by public
announcement at the time and place appointed for such sale or for such postponed
or adjourned sale without further notice or such sale may occur, without further
notice, at the time fixed by the last postponement or a new notice of sale may
be given; and (d) Lender may acquire the Property and, in lieu of paying cash,
may pay by crediting against the Obligations the amount of its bid, after
deducting therefrom any sums which Lender or Trustee is authorized to deduct
under the provisions of the Documents. After any such sale, Trustee shall
deliver to the purchaser at such sale the Trustee’s deed conveying the property
so sold, but without any covenant or warranty, express or implied. The recitals
in any such deed of any matters or facts shall be prima facie evidence of the
truthfulness thereof. Any Person, including Borrower, Trustee or Lender, may
purchase at such sale.

Section 6.05 Application of Proceeds. Any proceeds received from any sale or
disposition under Article VI or otherwise, together with any other sums held by
Lender or Trustee, shall, except as expressly provided to the contrary in the
Documents or as otherwise required by Law, be applied in the order determined by
Lender to: (a) payment of all Costs and expenses of any enforcement action, or
foreclosure sale, transfer of title by power of sale (including but not limited
to all court costs and charges of every character in the event foreclosed by
suit, and a reasonable fee to the Trustee), or otherwise, including interest
thereon at the applicable interest rate specified in the Note, which shall be
the Default Rate unless prohibited by Laws, (b) all taxes, Assessments, and
other charges with respect to the Property unless the Property was sold subject
to these items; (c) payment of the Obligations (including specifically without
limitation, the principal, interest and attorneys’ fees due and unpaid on the
Note and the amount due and unpaid and owed to Lender under this Instrument) in
such order as Lender may elect; (d) payment of any other sums secured or
required to be paid by Borrower; and (e) payment of the surplus, if any, to
Borrower or to such other person lawfully entitled to receive it. Borrower and
Lender intend and agree that during any period of time between any foreclosure
judgment that may be obtained and the actual foreclosure sale that the
foreclosure judgment will not extinguish the Documents or any rights contained
therein including the obligation of Borrower to pay all Costs and to pay
interest at the applicable interest rate specified in the Note, which shall be
the Default Rate unless prohibited by Laws.

Section 6.06 Additional Provisions as to Remedies. No failure, refusal, waiver,
or delay by Lender or Trustee to exercise any rights under the Documents upon
any default or Event of Default shall impair Lender’s or Trustee’s rights or be
construed as a waiver of, or acquiescence to, such or any subsequent default or
Event of Default. No recovery of any judgment by Lender or Trustee and no levy
of an execution upon the Property or any other property of Borrower shall affect
the lien and security interest created by this Instrument and such liens,
rights, powers, and remedies shall continue unimpaired as before. Lender or
Trustee may resort to any security given by this Instrument or any other
security now given or hereafter existing to secure the Obligations, in whole or
in part, in such portions and in such order as Lender or Trustee may deem
advisable, and no such action shall be construed as a waiver of any of the
liens, rights, or benefits granted hereunder. Acceptance of any payment after
any Event of Default shall not be deemed a waiver or a cure of such Event of
Default and such acceptance shall be deemed an acceptance on account only. If
Lender or Trustee has started enforcement of any right by foreclosure, sale,
entry, or otherwise and such proceeding shall be discontinued, abandoned, or
determined adversely for any reason, then Borrower, Lender and Trustee shall be
restored to their former positions and rights under the Documents with respect
to the Property, subject to the lien and security interest hereof.

Section 6.07 Waiver of Rights and Defenses. To the fullest extent Borrower may
do so under Laws, Borrower (a) will not at any time insist on, plead, claim, or
take the benefit of any statute or rule of law now or later enacted providing
for any appraisement, valuation, stay, extension, moratorium, redemption, or any
statute of limitations; (b) for itself, its successors and assigns, and for any
person ever claiming an interest in the Property (other than Lender), waives and
releases all rights of redemption, reinstatement, valuation, appraisement,
notice of intention to mature or declare due the whole of the Obligations, all
rights to a marshaling of the assets of Borrower, including the Property, or to
a sale in inverse order of alienation, in the event of foreclosure (or
extinguishment by transfer of title by power of sale) of the liens and security
interests created under the Documents; (c) shall not be relieved of its
obligation to pay the Obligations as required in the Documents nor shall the
lien or priority of the Documents be impaired by any agreement renewing,
extending, or modifying the time of payment or the provisions of the Documents
(including a modification of any interest rate), unless expressly released,
discharged, or modified by such agreement. Borrower shall not have or assert any
right under any statute or rule of law pertaining to the marshaling of assets,
sale in inverse order of alienation, the exemption of homestead, the
administration of estates of decedents or other matters whatever to defeat,
reduce or affect the right of Lender under the terms of this Instrument to a
sale of the Property for the collection of the Obligations without any prior or
different resort for collection, or the right of Lender under the terms of this
Instrument to the payment of such Obligations out of the proceeds of sale of the
Property in preference to every other claimant whatever. If any law referred to
in this Section 6.07 and now in force, of which Borrower or Borrower’s heirs,
devisees, representatives, successors and assigns, and such other persons
claiming any interest in the Property, might take advantage despite this
Section, shall hereafter be repealed or cease to be in force, such law shall not
thereafter be deemed to preclude the application of this Section 6.07.
Regardless of consideration and without any notice to or consent by the holder
of any subordinate lien, security interest, encumbrance, right, title, or
interest in or to the Property, Lender may (a) release any person liable for
payment of the Obligations or any portion thereof or any part of the security
held for the Obligations or (b) modify any of the provisions of the Documents
without impairing or affecting the Documents or the lien, security interest, or
the priority of the modified Documents as security for the Obligations over any
such subordinate lien, security interest, encumbrance, right, title, or
interest.

ARTICLE VII — SECURITY AGREEMENT

Section 7.01 Security Agreement. This Instrument constitutes both a real
property deed of trust and a “security agreement” within the meaning of the
U.C.C. The Property includes real and personal property and all tangible and
intangible rights and interest of Borrower in the Property. Borrower grants to
Lender and Trustee, as security for the Obligations, a security interest in the
Personal Property to the fullest extent that the same may be subject to the
U.C.C. Borrower authorizes Lender to file any financing or continuation
statements and amendments thereto relating to the Personal Property without the
signature of Borrower if permitted by Laws.

ARTICLE VIII — LIMITATION ON PERSONAL LIABILITY AND INDEMNITIES

Section 8.01 Limited Recourse Liability. The provisions of Paragraph 8 and
Paragraph 9 of the Note are incorporated into this Instrument as if such
provisions were set forth in their entirety in this Instrument.

Section 8.02 General Indemnity. Borrower agrees that while Lender has no
liability to any person in tort or otherwise as lender and that Lender is not an
owner or operator of the Property, Borrower shall, at its sole expense, protect,
defend, release, indemnify and hold harmless (“indemnify”) the Indemnified
Parties from any Losses (defined below) imposed on, incurred by, or asserted
against the Indemnified Parties, directly or indirectly, arising out of or in
connection with the Property, Loan, or Documents, including Losses; provided,
however, that the foregoing indemnities shall not apply to any Losses caused by
the gross negligence or willful misconduct of the Indemnified Parties. The term
“Losses” shall mean any claims, suits, liabilities (including strict
liabilities), actions, proceedings, obligations, debts, damages, losses, Costs,
expenses, fines, penalties, charges, fees, judgments, awards, and amounts paid
in settlement of whatever kind including attorneys’ fees (both in-house staff
and retained attorneys) and all other costs of defense. The term “Indemnified
Parties” shall mean (a) Lender, (b) any prior owner or holder of the Note,
(c) any existing or prior servicer of the Loan, (d) Trustee, (e) the officers,
directors, shareholders, partners, members, employees and trustees of any of the
foregoing, and (f) the heirs, legal representatives, successors and assigns of
each of the foregoing.

Section 8.03 Transaction Taxes Indemnity. Borrower shall, at its sole expense,
indemnify the Indemnified Parties from all Losses imposed upon, incurred by, or
asserted against the Indemnified Parties or the Documents relating to
Transaction Taxes.

Section 8.04 ERISA Indemnity. Borrower shall, at its sole expense, indemnify the
Indemnified Parties against all Losses imposed upon, incurred by, or asserted
against the Indemnified Parties (a) as a result of a Violation (as defined in
Section 3.11(c)), (b) in the investigation, defense, and settlement of a
Violation, (c) as a result of a breach of the representations in Section 3.11 or
default thereunder, (d) in correcting any prohibited transaction or the sale of
a prohibited loan, and (e) in obtaining any individual prohibited transaction
exemption under ERISA that may be required, in Lender’s sole discretion.

Section 8.05 Environmental Indemnity. Borrower has executed and delivered the
Environmental Indemnity Agreement dated the date hereof to Lender
(“Environmental Indemnity”).

Section 8.06 Duty to Defend, Costs and Expenses. Upon request, whether
Borrower’s obligation to indemnify Lender arises under this Article VIII or in
the Documents, Borrower shall defend the Indemnified Parties (in Borrower’s or
the Indemnified Parties’ name) by attorneys and other professionals selected by
Borrower and reasonably approved by Lender. Notwithstanding the foregoing, the
Indemnified Parties may, in their sole discretion, engage their own attorneys
and professionals to defend or assist them at the expense of the Indemnified
Parties; provided, however, if, in the reasonable judgment of the Indemnified
Parties, (i) the defense or assistance is not proceeding or being conducted in a
satisfactory manner or (ii) there is a conflict of interest between Borrower and
any of the Indemnified Parties, such defense or assistance shall be at
Borrower’s expense and the Indemnified Parties may elect that their attorneys
shall control the resolution of such claims or proceedings. Upon demand,
Borrower shall pay or, in the sole discretion of Lender, reimburse and/or
indemnify the Indemnified Parties for all Costs imposed on, incurred by, or
asserted against the Indemnified Parties by reason of any items set forth in
this Article VIII and/or the enforcement or preservation of the Indemnified
Parties’ rights under the Documents. Any amount payable to the Indemnified
Parties under this Section shall (i) be deemed an obligation due within
thirty (30) days after demand (or a demand obligation if incurred after an Event
of Default), (ii) be part of the Obligations, (iii) bear interest at the
applicable interest rate specified in the Note, which shall be the Default Rate
unless prohibited by Laws, until paid if not paid when due, and (iv) be secured
by this Instrument.

Section 8.07 Recourse Obligation and Survival. Notwithstanding anything to the
contrary in the Documents and in addition to the recourse obligations set forth
herein, the obligations of Borrower under Sections 2.09, 3.12, 3.13, 8.03, 8.04,
8.05, 9.10 and in the Environmental Indemnity shall be a full recourse
obligation of the Borrower, subject to the express limitations on personal
liability in the Documents, and shall survive (a) repayment of the Obligations,
(b) any termination, satisfaction, transfer of title by power of sale,
assignment or foreclosure of the Instrument, (c) the acceptance by Lender (or
any nominee) of a deed in lieu of foreclosure, (d) a plan of reorganization
filed under the Bankruptcy Code, or (e) subject to the express limitations on
personal liability in the Documents, the exercise by Lender of any rights in the
Documents. Borrower’s obligations under this Article VIII shall not be affected
by the absence or unavailability of insurance covering the same or by the
failure or refusal by any insurance carrier to perform any obligation under any
applicable insurance policy.

ARTICLE IX — ADDITIONAL PROVISIONS

Section 9.01 Usury Savings Clause. All agreements in the Documents are expressly
limited so that in no event whatsoever shall the amount paid or agreed to be
paid under the Documents for the use, forbearance, or detention of money exceed
the highest lawful rate permitted by Laws. If, at the time of performance,
fulfillment of any provision of the Documents shall involve transcending the
limit of validity prescribed by Laws, then, ipso facto, the obligation to be
fulfilled shall be reduced to the limit of such validity. If Lender shall ever
receive as interest an amount which would exceed the highest lawful rate, the
receipt of such excess shall be deemed a mistake and (a) shall be canceled
automatically or (b) if paid, such excess shall be (i) credited against the
principal amount of the Obligations to the extent permitted by Laws or
(ii) rebated to Borrower if it cannot be so credited under Laws. Furthermore,
all sums paid or agreed to be paid under the Documents for the use, forbearance,
or detention of money shall to the extent permitted by Laws be amortized,
prorated, allocated, and spread throughout the full stated term of the Note
until payment in full so that the rate or amount of interest on account of the
Obligations does not exceed the maximum lawful rate of interest from time to
time in effect and applicable to the Obligations for so long as the Obligations
are outstanding.

Section 9.02 Notices. Any notice, request, demand, consent, approval, direction,
agreement, or other communication (any “notice”) required or permitted under the
Documents shall be in writing and shall be validly given if sent by a
nationally-recognized courier that obtains receipts, delivered personally by a
courier that obtains receipts, or mailed by United States certified mail (with
return receipt requested and postage prepaid) addressed to the applicable person
as follows:

If to Borrower:

Hines REIT One Wilshire LP
c/o Hines Interests Limited Partnership
2800 Post Oak Boulevard
Houston, Texas 77056
Attention: Charles N. Hazen
Facsimile: (713) 966-7851

With a copy of notices sent to:

Hines REIT One Wilshire LP



    c/o Hines Interests Limited Partnership

2800 Post Oak Boulevard
Houston, Texas 77056
Attention: Jason P. Maxwell
Facsimile: (713) 966-2075

and

Baker Botts L.L.P.
2001 Ross Avenue
Dallas, Texas 75201
Attention: Joel M. Overton, Jr.
Facsimile: (214) 661-4938

If to Lender:

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA
Prudential Asset Resources
2200 Ross Avenue
Suite 4900-E
Dallas, Texas 75201
Attention: Asset Management Department
Reference Loan No. 706107618

With a copy of notices sent to Lender to:

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA
Prudential Asset Resources
2200 Ross Avenue
Suite 4900-E
Dallas, Texas 75201
Attention: Legal Department
Reference Loan No. 706107618

If to Trustee:

First American Title Insurance Company
135 Main Street, Suite 1200
San Francisco, California 94105
Attention: Heather Kucala

Each notice shall be effective upon being so sent, delivered, or mailed, but the
time period for response or action shall run from the date of receipt as shown
on the delivery receipt. Refusal to accept delivery or the inability to deliver
because of a changed address for which no notice was given shall be deemed
receipt. Any party may periodically change its address for notice and specify up
to two (2) additional addresses for copies by giving the other party at least
ten (10) days’ prior notice.

Section 9.03 Sole Discretion of Lender. Except as otherwise expressly stated,
whenever Lender’s judgment, consent, or approval is required or Lender shall
have an option or election under the Documents, such judgment, the decision as
to whether or not to consent to or approve the same, or the exercise of such
option or election shall be in the sole and absolute discretion of Lender.

Section 9.04 Applicable Law and Submission to Jurisdiction. The Documents shall
be governed by and construed in accordance with the laws of the Property State
and the applicable laws of the United States of America. Without limiting
Lender’s or Trustee’s right to bring any action or proceeding against Borrower
or the Property relating to the Obligations (an “Action”) in the courts of other
jurisdictions, Borrower irrevocably (a) submits to the jurisdiction of any state
or federal court in the Property State, (b) agrees that any Action may be heard
and determined in such court, and (c) waives, to the fullest extent permitted by
Laws, the defense of an inconvenient forum to the maintenance of any Action in
such jurisdiction.

Section 9.05 Construction of Provisions. The following rules of construction
shall apply for all purposes of this Instrument unless the context otherwise
requires: (a) all references to numbered Articles or Sections or to lettered
Exhibits are references to the Articles and Sections hereof and the Exhibits
annexed to this Instrument and such Exhibits are incorporated into this
Instrument as if fully set forth in the body of this Instrument; (b) all
Article, Section, and Exhibit captions are used for convenience and reference
only and in no way define, limit, or in any way affect this Instrument;
(c) words of masculine, feminine, or neuter gender shall mean and include the
correlative words of the other genders, and words importing the singular number
shall mean and include the plural number, and vice versa; (d) no inference in
favor of or against any party shall be drawn from the fact that such party has
drafted any portion of this Instrument; (e) all obligations of Borrower
hereunder shall be performed and satisfied by or on behalf of Borrower at
Borrower’s sole expense, unless otherwise specifically set forth herein; (f) the
terms “include,” “including,” and similar terms shall be construed as if
followed by the phrase “without being limited to”; (g) the terms “Property,”
“Land,” “Improvements,” and “Personal Property” shall be construed as if
followed by the phrase “or any part thereof”; (h) the term “Obligations” shall
be construed as if followed by the phrase “or any other sums secured hereby, or
any part thereof”; (i) the term “person” shall include natural persons, firms,
partnerships, corporations, governmental authorities or agencies, and any other
public or private legal entities; (j) the term “provisions,” when used with
respect hereto or to any other document or instrument, shall be construed as if
preceded by the phrase “terms, covenants, agreements, requirements, and/or
conditions”; (k) the term “lease” shall mean “tenancy, subtenancy, lease,
sublease, or rental agreement,” the term “lessor” shall mean “landlord,
sublandlord, lessor, and sublessor,” and the term “Tenants” or “lessee” shall
mean “tenant, subtenant, lessee, and sublessee”; (l) the term “owned” shall mean
“now owned or later acquired”; (m) the terms “any” and “all” shall mean “any or
all”; and (n) the term “on demand” or “upon demand” shall mean “within five
(5) business days after written notice”; and (o) the term “Trustee” shall mean
“Trustee, its successors and assigns, and any substitute or successor Trustee of
the estates, properties, powers, trusts and rights conferred upon Trustee
pursuant to the Documents.”

Section 9.06 Transfer of Loan.

(a) Lender may, at any time, at its own expense (notwithstanding any provision
to the contrary that may be contained in the Documents, subject however to the
italicized sentence below in this Section 9.06) (i) sell, transfer or assign the
Documents and any servicing rights with respect thereto or (ii) grant
participations therein or issue mortgage or deed of trust pass-through
certificates or other securities evidencing a beneficial interest in a rated or
unrated public offering or private placement (collectively, the “Securities”).
Lender may forward to any purchaser, transferee, assignee, servicer,
participant, or investor in such Securities (collectively, “Investors”), to any
Rating Agency (defined below) rating such Securities and to any prospective
Investor, all documents and information which Lender now has or may later
acquire relating to the Obligations, Borrower, any guarantor, any indemnitor(s),
the Leases, and the Property, whether furnished by Borrower, any guarantor, any
indemnitor(s) or otherwise, as Lender determines advisable. Borrower, any
guarantor and any indemnitor agree to cooperate reasonably with Lender in
connection with any transfer made or any Securities created pursuant to this
Section including the delivery of a Borrower’s estoppel certificate in
accordance with Section 3.16 and such other documents as may be reasonably
requested by Lender which do not materially adversely affect Borrower’s rights
under the Documents. Any costs associated with the preparation and delivery of
the information or items required under the previous sentence shall be borne by
Borrower (except that the cost of any additional documents reasonably requested
by Lender shall only be borne by Borrower if such documents can be obtained for
deminimus cost). Notwithstanding the foregoing, Borrower shall only be required
to communicate and correspond, at any one particular point in time, with one
Noteholder or servicer with respect to consents or approvals provided for under
the Documents; provided, however, the Noteholder or servicer with whom Borrower
is required to communicate or correspond may change from time to time during the
term of the Loan. Borrower shall also furnish consent of any borrower, any
guarantor and any indemnitor in order to permit Lender to furnish such Investors
or such prospective Investors or such Rating Agency with any and all information
concerning the Property, the Leases, the financial condition of Borrower, any
guarantor and any indemnitor, as may be reasonably requested by Lender, any
Investor, any prospective Investor or any Rating Agency and which may be
complied with without expense in excess of $1,000. “Rating Agency” shall mean
any one or more credit rating agencies approved by Lender.

(b) Borrower agrees that upon any assignment or transfer of the Documents by
Lender to any third party, Lender shall have no obligations or liabilities under
the Documents, such third party shall be substituted as the lender under the
Documents for all purposes and Borrower shall look solely to such third party
for the performance of any obligations under the Documents or with respect to
the Loan.

Section 9.07 Miscellaneous. If any provision of the Documents shall be held to
be invalid, illegal, or unenforceable in any respect, this shall not affect any
other provisions of the Documents and such provision shall be limited and
construed as if it were not in the Documents. If title to the Property becomes
vested in any person other than Borrower (other than in accordance with a
Permitted Transfer pursuant to Section 5.02 or Section 5.03 hereof), Lender and
Trustee may, without notice to Borrower, deal with such person regarding the
Documents or the Obligations in the same manner as with Borrower without in any
way vitiating or discharging Borrower’s liability under the Documents or being
deemed to have consented to the vesting. If both the lessor’s and lessee’s
interest under any Lease ever becomes vested in any one person, this Instrument
and the lien and security interest created hereby shall not be destroyed or
terminated by the application of the doctrine of merger and Lender and Trustee
shall continue to have and enjoy all its rights and privileges as to each
separate estate. Upon foreclosure (or transfer of title by power of sale) of
this Instrument, none of the Leases shall be destroyed or terminated as a result
of such foreclosure (or sale), by application of the doctrine of merger or as a
matter of law, unless Lender or Trustee takes all actions required by law to
terminate the Leases as a result of foreclosure or sale. All of Borrower’s
covenants and agreements under the Documents shall run with the land and time is
of the essence with respect to Lender’s and Borrower’s obligations under the
Documents. The Documents cannot be amended, terminated, or discharged except in
a writing signed by the party against whom enforcement is sought. No waiver,
release, or other forbearance by Lender will be effective unless it is in a
writing signed by Lender and then only to the extent expressly stated. The
provisions of the Documents shall be binding upon Borrower and Lender and their
heirs, devisees, representatives, successors, and assigns including successors
in interest to the Property and inure to the benefit of Borrower, Lender and
Trustee and its or their heirs, successors, substitutes, and assigns except as
may be expressly limited by the provisions of the Documents. The Documents may
be executed in any number of counterparts with the same effect as if all parties
had executed the same document. All such counterparts shall be construed
together and shall constitute one instrument, but in making proof hereof it
shall only be necessary to produce one such counterpart. Upon receipt of an
affidavit of an officer of Lender as to the loss, theft, destruction or
mutilation of any Document which is not of public record, and, in the case of
any mutilation, upon surrender and cancellation of the Document, Borrower will,
at Lender’s cost and expense, issue, in lieu thereof, a replacement Document,
dated the date of the lost, stolen, destroyed or mutilated Document containing
the same provisions. Any reviews, inspections, reports, approvals or similar
items conducted, made or produced by or on behalf of Lender with respect to
Borrower, the Property or the Loan are for loan underwriting and servicing
purposes only, and shall not constitute an acknowledgment, representation or
warranty of the accuracy thereof, or an assumption of liability with respect to
Borrower, Borrower’s contractors, architects, engineers, employees, agents or
invitees, present or future tenants, occupants or owners of the Property, or any
other party.

Section 9.08 Entire Agreement. Except as provided in Section 3.18, (a) the
Documents constitute the entire understanding and agreement between Borrower,
Lender and Trustee with respect to the Loan and supersede all prior written or
oral understandings and agreements with respect to the Loan and (b) Borrower is
not relying on any representations or warranties of Lender except as expressly
set forth in the Documents. Lender is not relying on any representations or
warranties of Borrower except as expressly set forth in the Documents or any
written materials delivered to Lender in connection with the Documents or the
underwriting of the Loan.

Section 9.09 Concerning the Trustee. By recording a written substitution in the
county where the Property is located or by any other means permitted by Laws,
Lender may (a) remove Trustee or any successor Trustee at any time (or times)
without notice or cause and (b) replace any Trustee who dies or resigns. To the
extent permitted by Laws, Trustee waives any statutory fee for its services and
agrees to accept reasonable compensation in lieu thereof. Trustee may resign
upon thirty (30) days notice to Lender and Borrower. If more than one person is
appointed Trustee, all rights granted to Trustee under this Instrument may be
exercised by any of them, without the others, with the same effect as if
exercised by all of them jointly. In addition to exercising all rights set forth
in this Instrument, Trustee may exercise all rights under Laws.

Section 9.10 Brokers. Borrower shall indemnify and hold Lender harmless from and
against the payment of any brokerage commissions or fees of any kind with
respect to the Loan, and for any legal fees and expenses incurred by Lender in
connection with any claims for such commissions or fees unless such claim is by
a party claiming by, through or under Lender.

Section 9.11 Commingling of Funds. Any and all sums collected or retained by
Lender hereunder or under the other Documents (including insurance and
condemnation proceeds and any deposits made by Borrower with Lender or any agent
thereof) shall not be deemed to be held in trust, and Lender may commingle such
funds or proceeds with its general assets and shall not be liable for the
payment of any interest or other return thereon, except to the extent otherwise
required by law or as expressly specified herein or otherwise required by the
Documents.

Section 9.12 Intentionally Omitted.

Section 9.13 JURISDICTION. WITH RESPECT TO ANY SUIT, ACTION OR PROCEEDINGS
ARISING OUT OF OR RELATING TO THE LOAN, THE DOCUMENTS, THE PROPERTY OR THE
RELATIONSHIP OF LENDER AND BORROWER HEREUNDER (“PROCEEDINGS”) EACH PARTY
IRREVOCABLY (A) SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE
OF CALIFORNIA AND THE UNITED STATES DISTRICT COURTS LOCATED IN THE STATE OF
CALIFORNIA, (B) AGREES THAT THE EXCLUSIVE VENUE FOR JUDICIAL REFERENCE
PROCEEDINGS PURSUANT TO SECTION 9.14(b) BELOW SHALL BE THE CITY AND COUNTY OF
LOS ANGELES, AND (C) WAIVES ANY OBJECTION WHICH IT MAY HAVE AT ANY TIME TO THE
LAYING OF VENUE OF ANY PROCEEDINGS BROUGHT IN ANY SUCH COURT, WAIVES ANY CLAIM
THAT SUCH PROCEEDINGS HAVE BEEN BROUGHT IN AN INCONVENIENT FORUM AND FURTHER
WAIVES THE RIGHT TO OBJECT, WITH RESPECT TO SUCH PROCEEDINGS, THAT SUCH COURT
DOES NOT HAVE JURISDICTION OVER SUCH PARTY. THE PROVISIONS OF THIS SECTION SHALL
SURVIVE THE CLOSING, FULL REPAYMENT OR ANY EARLIER TERMINATION, OF THE LOAN OR
ANY LOAN DOCUMENT.

Section 9.14 Resolution of Disputes.

(a) WAIVER OF JURY TRIAL. TO THE FULLEST EXTENT PERMITTED BY LAW, EACH OF THE
PARTIES HEREBY AGREES TO, AND DOES, WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL
OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THE LOAN, ANY
DOCUMENT OR ANY OTHER DOCUMENT OR INSTRUMENT BETWEEN THE PARTIES RELATING TO THE
LOAN, THE DOCUMENTS, THE PROPERTY OR ANY DEALINGS BETWEEN THE PARTIES RELATING
TO THE SUBJECT MATTER OF ANY OF THE DOCUMENTS. THE SCOPE OF THIS WAIVER IS
INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES (EACH A “DISPUTE”, AND
COLLECTIVELY, ANY OR ALL, THE “DISPUTES”) OF ANY KIND WHATSOEVER THAT MAY BE
FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THE LOAN, ANY
DOCUMENT OR ANY OTHER DOCUMENT OR INSTRUMENT BETWEEN THE PARTIES RELATING TO THE
LOAN, THE DOCUMENTS, THE PROPERTY OR ANY DEALINGS BETWEEN THE PARTIES RELATING
TO THE SUBJECT MATTER OF ANY OF THE DOCUMENTS, INCLUDING, WITHOUT LIMITATION,
CONTRACT CLAIMS, TORT CLAIMS, ANTITRUST CLAIMS, BREACH OF DUTY CLAIMS, AND ALL
OTHER COMMON-LAW OR STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS
WAIVER IS A MATERIAL INDUCEMENT TO ENTERING INTO THIS INSTRUMENT AND ALL OTHER
AGREEMENTS AND INSTRUMENTS PROVIDED FOR HEREIN, AND THAT EACH WILL CONTINUE TO
BE BOUND BY AND RELY ON THIS WAIVER IN THEIR RELATED FUTURE DEALINGS. EACH PARTY
HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH
LEGAL COUNSEL OF ITS OWN CHOOSING, OR HAS HAD AN OPPORTUNITY TO DO SO, AND THAT
IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS HAVING HAD THE
OPPORTUNITY TO CONSULT WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING
THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND THIS WAIVER SHALL
APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS, OR MODIFICATIONS TO
THIS INSTRUMENT OR ANY OTHER DOCUMENT OR DOCUMENT ENTERED INTO BETWEEN THE
PARTIES IN CONNECTION WITH THIS INSTRUMENT OR ANY DOCUMENT. IN THE EVENT OF
LITIGATION, THIS INSTRUMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT WITHOUT A JURY.

LENDER’S INITIAL:      BORROWER’S INITIAL:      

(b) Consent to Judicial Reference. If and to the extent that Section 9.14(b)
immediately above is determined by a court of competent jurisdiction to be
unenforceable or is otherwise not applied by any such court, each of the parties
to this Instrument hereby consents and agrees that (a) any and all Disputes
shall be heard by a referee in accordance with the general reference provisions
of California Code of Civil Procedure Section 638, sitting without a jury in the
City and County of Los Angeles, California, (b) such referee shall hear and
determine all of the issues in any Dispute (whether of fact or of law),
including issues pertaining to a “provisional remedy” as defined in California
Code of Civil Procedure Section 1281.8, including without limitation, entering
restraining orders, entering temporary restraining orders, issuing temporary and
permanent injunctions and appointing receivers, and shall report a statement of
decision, provided that, if during the course of any Dispute any party desires
to seek such a “provisional remedy” but a referee has not been appointed, or is
otherwise unavailable to hear the request for such provisional remedy, then such
party may apply to the Los Angeles Superior Court for such provisional relief,
and (c) pursuant to California Code of Civil Procedure Section 644, judgment may
be entered upon the decision of such referee in the same manner as if the
Dispute had been tried directly by a court. The parties shall use their
respective commercially reasonable and good faith efforts to agree upon and
select such referee, provided that such referee must be a retired California
state or federal judge, and further provided that if the parties cannot agree
upon a referee, the referee shall be appointed by the Presiding Judge of the Los
Angeles Superior Court. Each party hereto acknowledges that this consent and
agreement is a material inducement to enter into this Instrument, the Documents
and all other agreements and instruments provided for herein or therein, and
that each will continue to be bound by and to rely on this consent and agreement
in their related future dealings. The parties shall share the cost of the
referee and reference proceedings equally; provided that, the referee may award
attorneys’ fees and reimbursement of the referee and reference proceeding fees
and costs to the prevailing party, whereupon all referee and reference
proceeding fees and charges will be payable by the non-prevailing party (as so
determined by the referee). Each party hereto further warrants and represents
that it has reviewed this consent and agreement with legal counsel of its own
choosing, or has had an opportunity to do so, and that it knowingly and
voluntarily gives this consent and enters into this Instrument having had the
opportunity to consult with legal counsel. This consent and agreement is
irrevocable, meaning that it may not be modified either orally or in writing,
and this consent and agreement shall apply to any subsequent amendments,
renewals, supplements, or modifications to this Instrument or any other
agreement or document entered into between the parties in connection with this
Instrument. In the event of litigation, this Instrument may be filed as evidence
of either or both parties’ consent and agreement to have any and all Disputes
heard and determined by a referee under California Code of Civil Procedure
Section 638. Notwithstanding anything to the contrary contained herein, the
parties acknowledge and agree that this provision shall have no application to
any non-judicial foreclosure of all or any portion of the Property whether
pursuant to the provisions of the Documents or applicable law.

Lender’s Initial:      Borrower’s Initial:      

(c) Not Applicable to Non-Judicial Foreclosures/Realization on Collateral.
Notwithstanding anything to the contrary contained in Section 9.14, the parties
hereto understand, acknowledge and agree that (i) the provisions of
Section 9.14(b) shall have no application to any non-judicial foreclosure and/or
private (i.e.,non-judicial) sale under the California Commercial Code as to all
or any portion of the Property whether pursuant to the provisions of the
Documents or applicable law; provided, however, in the event Borrower contests
the same, then the provisions of Section 9.14(b) shall apply to any Dispute
arising therefrom (but not the non-judicial foreclosure proceeding, which may
remain pending), and (ii) the provisions of Section 9.14(b) shall not be deemed
to be a waiver by, or a limitation upon, the rights of Lender to proceed with a
non-judicial foreclosure or private sale under said Commercial Code as a
permitted remedy hereunder or under applicable law.

      ARTICLE X - LOCAL LAW PROVISIONS
Section 10.01
  State Specific Provisions.

(a) Any reference herein to Borrower as grantor shall also mean Borrower in its
capacity as Trustor under a deed of trust.

(b) Notwithstanding any other term or provision of this Instrument, neither the
Environmental Indemnity nor any guarantee executed by any party in connection
with the Loan shall be secured by the lien of this Instrument.

(c) Borrower hereby unconditionally and irrevocably waives all rights of a
property owner under Section 1265.225(a) of the California Code of Civil
Procedure or any successor statute providing for the allocation of condemnation
proceeds between a property owner and a lien holder.

(d) As used herein, the term “Borrower” shall be deemed to refer to each and
every Borrower, both individually and collectively, when more than one Borrower
exists, and to the original Borrower, and its or their successors and assigns
(whether or not such assign assumed the Obligations hereunder); the term
“Lender” includes the Lender named herein or any future owner or holder,
including pledgee and participants, of the Note, or any other instrument secured
hereby, or any participation. References to “foreclosure” and related phrases
shall be deemed references to the appropriate procedure in connection with
Trustee’s private power of sale as well as any judicial foreclosure proceeding
or a conveyance in lieu of foreclosure.

(e) Any foreclosure proceeding hereunder shall be in accordance with applicable
law, including, without limitation, Part II, Title X, Chapter I of the
California Code of Civil Procedure and/or Division 3, Part 4, Title XIV,
Chapter 2 (Mortgages) of the California Civil Code.

(f) Notwithstanding any term or provision contained herein or in the Documents
(including, without limitation Section 6.07 hereof), in no event shall Borrower
be deemed to have waived, relinquished or otherwise restrained its right of
redemption hereunder.

(g) This Instrument covers certain goods which are or are to become fixtures
related to the Land and shall be recorded in the county records where the Land
is situate and constitutes a fixture filing with respect to such goods executed
by Borrower as debtor in favor of Lender as secured party. The address of
Borrower and Lender are located the first page hereof and in Section 9.02
hereof.

(h) Borrower’s obligation to pay, reimburse or indemnify Lender with respect to
Losses shall include, without limitation, the reasonable fees and costs of
Lender’s legal counsel and consultants, court costs, expert witness fees,
document reproduction expenses, costs of exhibit preparation, courier charges,
postage and communication expenses.

(i) Borrower hereby agrees that this Instrument constitutes a written consent to
waiver of trial by jury pursuant to the provisions of California Code of Civil
Procedure Section 631 and Borrower does hereby constitute and appoint Lender its
true and lawful attorney-in-fact, which appointment is coupled with an interest,
and Borrower does hereby authorize and empower Lender, in the name, place and
stead of Borrower, to file this Instrument with the clerk or judge of any court
of competent jurisdiction as statutory written consent to waiver of trial by
jury.

(j) Without limiting any of the remedies provided in the Documents, Borrower
acknowledges and agrees that certain provisions of this Instrument (including,
without limitation those set forth in Section 3.12 hereof) are environmental
provisions, as that term is defined in Section 736(f)(2) of the California Code
of Civil Procedure, made by the Borrower relating to the real property security,
and that Borrower’s failure to comply with the terms of this Agreement is a
breach of contract such that Lender shall have the remedies provided under
Section 736 of the California Code of Civil Procedure (“Section 736”) for the
recovery of damages and for the enforcement thereof. Pursuant to Section 736,
Lender’s action for recovery of damages or enforcement of this Agreement shall
not constitute an action within the meaning of Section 726(a) of the California
Code of Civil Procedure or constitute a money judgment for a deficiency or a
deficiency or a deficiency judgment within the meaning of Sections 580a, 580b,
or 726(b) of the California Code of Civil Procedure. Borrower agrees that Lender
will have the same right, power and authority to enter and inspect the Property
as is granted to the secured lender under Section 2929.5 of the California Civil
Code, and that Lender will have the right to appoint a receiver to enforce this
right to enter and inspect the Property to the extent such authority is provided
under California law, including, without limitation, the authority given to the
secured lender under Section 564(c) of the California Code of Civil Procedure.

5

[signature page follows next](Signature Page to Deed of Trust)

IN WITNESS WHEREOF, Borrower has executed this Instrument as of the day first
set forth above.

BORROWER:

HINES REIT ONE WILSHIRE LP, a Delaware limited partnership

By: Hines REIT One Wilshire GP LLC, a Delaware limited liability company, its
sole general partner

By:

Name:

Its:

                 
STATE OF TEXAS
    )          
COUNTY OF HARRIS
            )  

I certify that I know or have satisfactory evidence that is the person who
appeared before me, and said person acknowledged that he signed this instrument,
on oath stated that he was authorized to execute the instrument and acknowledged
it as the Manager of Hines REIT One Wilshire GP LLC, a Delaware limited
liability company, general partner of Hines REIT One Wilshire LP, a Delaware
limited partnership, to be the free and voluntary act of such party for the uses
and purposes mentioned in the instrument.

DATED this      day of , 2007.

Notary Public in and for the State of Texas
residing at
Name:
My appointment expires:

6

Exhibit A

LEGAL DESCRIPTION OF LAND

PARCEL 1:

ALL THAT PARCEL OF LAND LOCATED IN THE CITY OF LOS ANGELES, COUNTY OF LOS
ANGELES, STATE OF CALIFORNIA, COMPRISING (1) LOT “A” OF TRACT NO. 1523, AS PER
MAP RECORDED IN BOOK 20 PAGE 13 OF MAPS, (2) LOT “A” OF TRACT NO. 10427, AS PER
MAP RECORDED IN BOOK 158 PAGE 39 OF MAPS, AND (3) PORTIONS OF THE SUBDIVISION OF
LOTS 4, 5, 9 AND 10 OF BLOCK 20 OF ORD’S SURVEY, AS PER MAP RECORDED IN BOOK 3
PAGE 43 OF MISCELLANEOUS RECORDS, ALL IN THE OFFICE OF THE COUNTY RECORDER OF
SAID COUNTY, AND BEING MORE PARTICULARLY BOUNDED AND DESCRIBED AS FOLLOWS:

BEGINNING AT THE INTERSECTION OF THE SOUTHEAST LINE OF GRAND AVENUE, 80 FEET
WIDE, WITH THE SOUTHWEST LINE OF TRACT NO. 667, AS PER MAP RECORDED IN BOOK 17
PAGES 30 AND 31 OF MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY,
SAID POINT OF BEGINNING BEING SOUTH 37 DEGREES 16’ 25” WEST ALONG SAID SOUTHEAST
LINE OF GRAND AVENUE, 125.56 FEET FROM THE SOUTHWEST LINE OF SIXTH STREET, 70
FEET WIDE; THENCE SOUTH 52 DEGREES 10’ 05” EAST ALONG SAID SOUTHWEST LINE OF
TRACT NO. 667, 112.00 FEET TO THE MOST SOUTHERLY CORNER OF SAID TRACT NO. 667;
THENCE NORTH 37 DEGREES 33’ 55” EAST ALONG THE SOUTHEAST LINE OF SAID TRACT NO.
667, 0.33 FEET TO A POINT IN THE SOUTHWEST LINE OF LOT “C” OF SAID SUBDIVISION
OF LOTS 4, 5, 9 AND 10 IN BLOCK 20 OF ORD’S SURVEY; THENCE SOUTH 52 DEGREES 06’
05” EAST ALONG THE NORTHWEST LINES OF LOTS “C” AND “D” OF SAID SUBDIVISION OF
BLOCK 20 OF ORD’S SURVEY, 56.04 FEET TO THE BISECTING CENTER LINE OF SAID BLOCK
20 OR ORD’S SURVEY, ALSO KNOWN AS THE DIVISION LINE BETWEEN PARCEL 1 AND 2 ON
THE MAP ATTACHED TO THE QUITCLAIM DEED, RECORDED IN BOOK 6753 PAGE 384, OFFICIAL
RECORDS; THENCE SOUTH 37 DEGREES 35’ 05” WEST ALONG SAID BISECTING CENTER LINE,
55.88 FEET TO THE SOUTHEASTERLY PROLONGATION OF THE SOUTHWEST LINE OF LOT “H” OF
SAID SUBDIVISION OF BLOCK 20 OF ORD’S SURVEY; THENCE SOUTH 52 DEGREES 05’ 00”
EAST ALONG THE SOUTHEASTERLY PROLONGATION OF THE SOUTHWEST LINE OF LOT “H” OF
SAID SUBDIVISION OF BLOCK 20 OF ORD’S SURVEY, 1.01 FEET TO THE MOST EASTERLY
CORNER OF LOT “A” OF SAID TRACT NO. 10427; THENCE ALONG THE SOUTHEASTERLY LINE
OF LOT “A” OF SAID TRACT NO. 10427 AND ALONG THE SOUTHEASTERLY LINE OF LOT “A”
OF SAID TRACT NO. 1523, AS FOLLOWS:

SOUTH 35 DEGREES 26’ 00” WEST 2.32 FEET, SOUTH 36 DEGREES 17’ 55” WEST 54.94
FEET AND SOUTH 37 DEGREES 54’ 00” WEST 145.63 FEET TO THE MOST SOUTHERLY CORNER
OF LOT “A” OF SAID TRACT NO. 1523; THENCE NORTH 51 DEGREES 55’ 00” WEST ALONG
THE SOUTHWEST BOUNDARY OF SAID LOT “A” OF TRACT NO. 1523, 168.18 FEET TO THE
MOST WESTERLY CORNER OF SAID LOT “A”; THENCE NORTH 37 DEGREES 16’ 25” EAST ALONG
THE NORTHWEST BOUNDARIES OF LOT “A” OF TRACT NO. 1523, LOT “A” OF TRACT NO.
10427, AND SAID SUBDIVISION OF LOTS 4, 5, 9 AND 10 OF BLOCK 20 OF SAID ORD’S
SURVEY, SAID NORTHWEST BOUNDARIES ALSO BEING THE SOUTHEAST LINE OF GRAND AVENUE;
257.73 FEET TO THE POINT OR PLACE OF BEGINNING.

ASSESSOR’S PARCEL NO. 5144-004-014

7

PARCEL 2:

THE SOUTHERLY 96 FEET OF LOT 7 OF BLOCK 20 OF ORD’S SURVEY, IN THE CITY OF LOS
ANGELES, COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, AS PER MAP RECORDED IN BOOK
53 PAGE 66 ET SEQ., OF MISCELLANEOUS RECORDS, SAID LOT BEING ALSO KNOWN AS LOT A
OF TRACT NO. 811, RECORDED IN BOOK 16 PAGE 81 OF MAPS.

ASSESSOR’S PARCEL NO. 5144-004-029

PARCEL 3:

THAT PORTION OF GRAND AVENUE, 80 FEET WIDE, IN THE CITY OF LOS ANGELES, COUNTY
OF LOS ANGELES, STATE OF CALIFORNIA, AS SHOWN ON MAP OF TRACT NO. 1523, RECORDED
IN BOOK 20, PAGE 13 OF MAPS, RECORDS OF SAID COUNTY, WITHIN A 3 FOOT WIDE STRIP
OF LAND, THE CENTERLINE OF SAID STRIP LYING PARALLEL WITH AND 55 FEET
NORTHEASTERLY, MEASURED AT RIGHT ANGLES, FROM THE CENTERLINE OF WILSHIRE
BOULEVARD, 80 FEET WIDE, PER FIELD BOOK 14609-17 ON FILE IN THE OFFICE OF THE
CITY ENGINEER.

SAID STRIP SHALL BE EXTENDED OR SHORTENED TO TERMINATE SOUTHEASTERLY IN THE
SOUTHEASTERLY RIGHT-OF-WAY LINE AND NORTHWESTERLY IN THE NORTHWESTERLY
RIGHT-OF-WAY LINE OF SAID GRAND AVENUE.

PARCELS 1, 2, AND 3 ABOVE BEING THE SAME PROPERTY AS DESCRIBED ERRONEOUSLY IN
THE DEED TO HINES REIT ONE WILSHIRE LP, A DELAWARE LIMITED PARTNERSHIP RECORDED
AUGUST 3, 2007 AS INSTRUMENT NO. 20071838119.

8

Exhibit B

DESCRIPTION OF PERSONAL PROPERTY SECURITY

1. All machinery, apparatus, goods, equipment, materials, fittings, fixtures,
chattels, and tangible personal property, and all appurtenances and additions
thereto and betterments, renewals, substitutions, and replacements thereof,
owned by Borrower, wherever situate, and now or hereafter located on, attached
to, contained in, or used or usable in connection with the real property
described in Exhibit A attached hereto and incorporated herein (the “Land”), and
all improvements owned by Borrower and located thereon (the “Improvements”) or
placed on any part thereof, though not attached thereto, including all screens,
awnings, shades, blinds, curtains, draperies, carpets, rugs, furniture and
furnishings, heating, electrical, lighting, plumbing, ventilating,
air-conditioning, refrigerating, incinerating and/or compacting plants, systems,
fixtures and equipment, elevators, hoists, stoves, ranges, vacuum and other
cleaning systems, call systems, sprinkler systems and other fire prevention and
extinguishing apparatus and materials, motors, machinery, pipes, ducts,
conduits, dynamos, engines, compressors, generators, boilers, stokers, furnaces,
pumps, tanks, appliances, equipment, fittings, and fixtures now or hereafter
owned by Borrower.

2. All right, title and interest of Borrower in and to all funds, accounts,
deposits, instruments, documents, contract rights, general intangibles, notes,
and chattel paper arising from or by virtue of any transaction related to the
Land, the Improvements, or any of the personal property described in this
Exhibit B.

3. All permits, licenses, franchises, certificates, and other rights and
privileges now held or hereafter acquired by Borrower in connection with the
Land, the Improvements, or any of the personal property described in this
Exhibit B.

4. All right, title, and interest of Borrower in and to the name and style by
which the Land and/or the Improvements is known, including trademarks and trade
names relating thereto.

5. All right, title, and interest of Borrower in, to, and under all plans,
specifications, maps, surveys, reports, permits, licenses, architectural,
engineering and construction contracts, books of account, insurance policies,
and other documents of whatever kind or character, relating to the use,
construction upon, occupancy, leasing, sale, or operation of the Land and/or the
Improvements.

6. All interests, estates, or other claims or demands, in law and in equity,
which Borrower now has or may hereafter acquire in the Land, the Improvements,
or the personal property described in this Exhibit B.

7. All right, title, and interest owned by Borrower in and to all options to
purchase or lease the Land, the Improvements, or any other personal property
described in this Exhibit B, or any portion thereof or interest therein, and in
and to any greater estate in the Land, the Improvements, or any of the personal
property described in this Exhibit B.

8. All of the estate, interest, right, title, other claim or demand, both in law
and in equity, including claims or demands with respect to the proceeds of
insurance relating thereto, which Borrower now has or may hereafter acquire in
the Land, the Improvements, or any of the personal property described in this
Exhibit B, or any portion thereof or interest therein, and all right, title and
interest of Borrower in and to any and all awards made for the taking by eminent
domain, or by any proceeding or purchase in lieu thereof, of the whole or any
part of such property, including without limitation, any award resulting from a
change of any streets (whether as to grade, access, or otherwise) and any award
for severance damages.

9. All right, title, and interest of Borrower in and to all contracts, permits,
certificates, licenses, approvals, utility deposits, utility capacity, and
utility rights issued, granted, agreed upon, or otherwise provided by any
governmental or private authority, person or entity relating to the ownership,
development, construction, operation, maintenance, marketing, sale, or use of
the Land and/or the Improvements, including all of Borrower’s rights and
privileges hereto or hereafter otherwise arising in connection with or
pertaining to the Land and/or the Improvements, including, without limiting the
generality of the foregoing, all right, title and interest of Borrower in and to
all water and/or sewer capacity, all water, sewer and/or other utility deposits
or prepaid fees, and/or all water and/or sewer and/or other utility tap rights
or other utility rights, any right or privilege of Borrower under any loan
commitment, lease, contract, Declaration of Covenants, Restrictions and
Easements or like instrument, developer’s agreement, or other agreement with any
third party pertaining to the ownership, development, construction, operation,
maintenance, marketing, sale, or use of the Land and/or the Improvements.

AND ALL PROCEEDS AND PRODUCTS OF THE FOREGOING PERSONAL PROPERTY DESCRIBED IN
THIS EXHIBIT B.

A PORTION OF THE ABOVE DESCRIBED GOODS ARE OR ARE TO BE AFFIXED TO THE REAL
PROPERTY DESCRIBED IN EXHIBIT A.

THE BORROWER IS THE RECORD TITLE HOLDER AND OWNER OF THE REAL PROPERTY DESCRIBED
IN EXHIBIT A.

9

Exhibit C

PERMITTED ENCUMBRANCES



1.   General and special taxes and assessments for the fiscal year 2007-2008.



2.   The lien of supplemental taxes, if any, assessed pursuant to Chapter 3.5
commencing with Section 75 of the California Revenue and Taxation Code.



3.   An easement for ingress and egress and incidental purposes in the document
recorded in Book 21477, Page 385 of Official Records.

Terms and provisions as contained in the above referenced document.

As shown on the ALTA/ACSM Survey prepared by The Mollenhauer Group dated
March 1, 2007 and last revised October 8, 2007 under Job No. LA 20903 (the
“Survey”).

Affects Parcel 2.



4.   An easement for ingress and egress, light and air and incidental purposes
in the document recorded May 16, 1945 as Book 21999, Page 56 of Official
Records.

Terms and provisions as contained in the above referenced document.

As shown on the Survey.

Affects Parcel 2.



5.   The terms and provisions contained in the document entitled “Covenant and
Agreement to Provide Parking Attendant” recorded August 17, 1964 as Instrument
No. 5381 of Official Records.

Affects Parcel 1.



6.   The terms and provisions contained in the document entitled “Waiver of
Damages, Indemnification Agreement and Right of Ingress and Egress – Covenant to
Run with the Land” recorded September 15, 1964 as Instrument No. 5619 of
Official Records.

As shown on the Survey.

Affects Parcel 1.



7.   The terms and provisions contained in the document entitled “Waiver of
Damages, Indemnification Agreement and Right of Ingress and Egress – Covenant to
Run with the Land” recorded August 5, 1966 as Instrument No. 3189 of Official
Records.



8.   The terms and provisions contained in the document entitled “Waiver of
Damages, Indemnification Agreement and Right of Ingress and Egress – Covenant to
Run with the Land” recorded March 30, 1967 as Instrument No. 3141 of Official
Records.

As shown on the Survey.

Affects Parcel 1.



9.   The terms and provisions contained in the document entitled “Covenant and
Agreement Regarding Maintenance of Building and Uses” recorded April 21, 1967 as
Instrument No. 2999 of Official Records.

Affects Parcel 1.



10.   The terms and provisions contained in the document entitled “Waiver of
Damages, Indemnification Agreement and Right of Ingress and Egress – Covenant to
Run with the Land” recorded May 12, 1967 as Instrument No. 2535 of Official
Records.

As shown on the Survey.

Affects Parcel 1.



11.   The terms and provisions contained in the document entitled “Covenant and
Agreement Regarding Maintenance of Building” recorded March 26, 1990 as
Instrument No. 90-582683 of Official Records.

As shown on the Survey.

Affects Parcel 2.



12.   The terms and provisions contained in the document entitled “Covenant and
Agreement” recorded October 15, 1990 as Instrument No. 90-1748937 of Official
Records.

Affects Parcel 1.



13.   The terms and provisions contained in the document entitled “Waiver of
Damages, Indemnification Agreement and Right of Ingress and Egress – Covenant to
Run with the Land” recorded October 15, 1990 as Instrument No. 90-1748938 of
Official Records.

Affects Parcel 1.



14.   The terms and provisions contained in the document entitled “Covenant and
Agreement Regarding Maintenance of Building” recorded April 10, 1992 as
Instrument No. 92-635262 of Official Records.

Affects Parcel 1.



15.   The terms and provisions contained in the document entitled “Covenant and
Agreement Regarding Maintenance of Building” recorded August 4, 1993 as
Instrument No. 93-1507443 of Official Records.

Affects Parcel 1.



16.   The terms and provisions contained in the document entitled “Covenant and
Agreement Regarding Maintenance of Building Slip Resistant Surface Treatment”
recorded August 4, 1993 as Instrument No. 93-1507444 of Official Records.

Affects Parcel 1.



17.   The terms and provisions contained in the document entitled “Waiver of
Damages, Indemnification Agreement and Right of Ingress and Egress – Covenant to
Run with the Land” recorded June 24, 1977 as Instrument No. 97-937913 of
Official Records.

As shown on the Survey.

Affects Parcel 1.



18.   The terms and provisions of the Franchise identified in Paragraph 3(A) of
Schedule A hereof.



  A)   The terms and provisions contained in the document entitled “Assignment
and Assumption of Franchise Agreement” recorded September 25, 2001 as Instrument
No. 01-1813357 of Official Records.



  B)   The terms and provisions contained in the document entitled “Assignment
and Assumption of Franchise Agreement” recorded August 5, 2004 as Instrument
No. 04-2013236 of Official Records.



  C)   The terms and provisions contained in the document entitled “Assignment
and Assumption of Franchise Agreement” recorded August 3, 2007 as Instrument
No. 07-1838120 of Official Records.



19.   The terms and provisions contained in the document entitled “Master
Covenant and Agreement” recorded May 19, 2003 as Instrument No. 03-1422899 of
Official Records.



20.   Rights of tenants, as tenants only, under unrecorded leases, with no
options to purchase or rights of first refusal.



21.   Any facts, rights interests or claims that may exist or arise by reason of
the following matters disclosed by an ALTA/ACSM survey made by Mollenhauer Group
on May 1, 2007 and last revised October 8, 2007, designated Job Number LA 20903:



  A)   The fact that water fire lines, concrete column for conduits, metal
enclosures, concrete walls, frame steps, wrought iron fences, vent pipes, chain
link fences, concrete pavement areas, chain link fence enclosures, window
ledges, electrical conduits, metal and plastic signs, water vault areas,
underground B. P. & L. substation, metal and glass canopies, driveways, flood
lights, electric meters and pullboxes, doors, concrete ramp and concrete block
enclosure and telephone lines encroaching onto or from the exterior boundary
line of said land.



  B)   Any easement or lesser right in and to water lines, telephone conduit,
water lines, telephone conduit, water vault area, underground B. P. & L.
substation, and electric meters that exist on said land and do not lie within
any record easement.



  C)   The fact that concrete building projections encroach over the Easterly
property line.



  D)   The fact that a sign projects up to 1 foot onto Grand Avenue.

10

Exhibit D

LIST OF MAJOR TENANTS

As used in this Instrument and in the other Documents, the term “Major Tenant”
shall mean:

I. Any Tenant whose premises are larger than 50,000 rentable square feet; and

II. The following Tenants, their successors, assigns and replacements:



  1.   Crowell, Weedon & Co.



  2.   Musick, Peeler & Garrett LLP



  3.   CRG West



  4.   Qwest Communications Corporation



  5.   Verizon

11